                 Case 19-10684-KG             Doc 848        Filed 06/20/19        Page 1 of 57



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                          x
In re:                                                    :       Chapter 11
                                                          :
HEXION HOLDINGS LLC, et al.,1                             :       Case No. 19-10684 (KG)
                                                          :
                           Debtors.                       :       Jointly Administered
                                                          :
                                                          X

DECLARATION OF BRIAN OSBORNE REGARDING ANALYSIS OF BALLOTS FOR
  ACCEPTING OR REJECTING THE DEBTOR’S PLAN OF REORGANIZATION
        PURSUANT TO CHAPTER 11 OF THE BANKRUPTCY CODE


         I, Brian Osborne, hereby declare as follows:

         1.       I am the President of Omni Management Group (“Omni”), which has offices

located at 5955 De Soto Ave., Suite 100, Woodland Hills, CA 91367. I am duly authorized to

submit this declaration (the “Declaration”) on behalf of Omni.

         2.       Unless otherwise stated in this Declaration, I have personal knowledge of the

facts set forth herein.        As to statements of facts of which I do not have direct personal

knowledge, I understand and believe them to be true based upon information gathered from other

employees of Omni and my review of relevant documents and Court pleadings, and as to

statements that represent opinions, I believe that I am qualified to offer such opinions. If called

upon as a witness, I could and would competently testify as to all of the matters stated herein.



1 The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are
Hexion Holdings LLC (6842); Hexion LLC (8090); Hexion Inc. (1250); Lawter International Inc. (0818); Hexion CI
Holding Company (China) LLC (7441); Hexion Nimbus Inc. (4409); Hexion Nimbus Asset Holdings LLC (4409);
Hexion Deer Park LLC (8302); Hexion VAD LLC (6340); Hexion 2 U.S. Finance Corp. (2643); Hexion HSM
Holdings LLC (7131); Hexion Investments Inc. (0359); Hexion International Inc. (3048); North American Sugar
Industries Incorporated (9735); Cuban-American Mercantile Corporation (9734); The West India Company (2288);
NL Coop Holdings LLC (0696); and Hexion Nova Scotia Finance ULC (N/A). The address of the Debtors’
corporate headquarters is 180 East Broad Street, Columbus, Ohio 43215.


                                                         1
               Case 19-10684-KG            Doc 848       Filed 06/20/19      Page 2 of 57



        3.      I submit this Declaration in connection with the tabulation of votes to accept or

reject the Second Amended Joint Chapter 11 Plan of Reorganization of Hexion Holdings LLC

and Its Debtor Affiliates [D.I. 446] (as may be modified, amended, or supplemented from time to

time, the “Plan”).

        4.      On April 1, 2019, the Debtors filed the Debtors’ Application for Entry of an

Order (I) Authorizing the Debtors to Employ and Retain Omni Management Group, Inc. as

Administrative Agent and (II) Granting Related Relief [D.I. 153] (the “Retention Motion”),

requesting approval of Omni’s retention as the Administrative Agent for the Debtor. On April 2,

2019, the Court entered an Order granting the Retention Motion [D.I. 101].

        5.      On May 22, 2019, the Court entered the Order (A) Approving the Disclosure

Statement, (B) Establishing the Voting Record Date, Voting Deadline, and Other Dates, (C)

Approving Procedures for Soliciting, Receiving, and Tabulating Votes on the Plan and for Filing

Objections to the Plan, (D) Approving the Manner and Forms of Notice and Other Related

Documents, (E) Approving Notice and Procedures for the Assumption of Executory Contracts

and Unexpired Leases, (F) Shortening Notice with Respect to Certain Plan Related Deadlines,

(G) Approving Rights Offerings Procedures, and (H) Granting Related Relief [D.I. 441] (the

“Approval and Procedures Order”).2 Pursuant to the Approval and Procedures Order, the

Court established Solicitation Procedures to solicit votes to accept or reject the Plan and tabulate

Ballots.

        6.      In accordance with the Solicitation Procedures, Omni worked closely with

counsel to the Debtor to identify the holders of claims entitled to vote on the Plan. Omni




2
  Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Approval and
Procedures Order.

                                                     2
              Case 19-10684-KG         Doc 848       Filed 06/20/19    Page 3 of 57



subsequently transmitted the Solicitation Package to the holders of Claims in Classes 2 and 3; the

only Classes entitled to vote on the Plan.

       7.      All completed Ballots were required to be sent by email, online upload, mail,

over-night courier or personal delivery at the following address: to Hexion Holdings LLC c/o

Omni Management Group, 5955 De Soto Ave., Suite 100, Woodland Hills, CA 91367, which

address was listed on the Ballots, respectively, so as to be actually received by Omni no later

than June 19, 2019 (the “Voting Deadline”).

       8.      I was primarily responsible for supervising any employees of Omni that assisted

with the tabulation of the Ballots received for the acceptance or rejection of the Plan.

       9.      I hereby certify that attached hereto as Exhibit A and Exhibit B are detailed

ballot tabulation reports (the “Ballot Reports”) of all Ballots received by the Voting Deadline

from the holders of Claims in Classes 2 and 3 (the “Counted Ballots”), which were the only

Classes entitled to vote on the Plan. Copies of all the Counted Ballots are available for inspection

upon request. The chart below is the final tabulation of votes cast by timely and properly

completed Ballots.




                Class 2 – First Lien Notes Claims                                   Result
       Ballots   587 votes accepting the Plan
      Received   7 votes rejecting the Plan                                         Accept
     Acceptance 98.82% in number of votes accepting the Plan
                 99.99% in dollar amount accepting the Plan
                 ($2,089,481,540.00)
      Rejection  1.18% in number of votes rejecting the Plan
                 0.01% in dollar amount rejecting Plan
                 ($159,000.00)




                                                 3
                Case 19-10684-KG      Doc 848       Filed 06/20/19    Page 4 of 57



                Class 3 – Junior Notes Claims                                     Result
       Ballots   507 vote accepting the Plan
      Received   19 votes rejecting the Plan                                      Accept
     Acceptance 96.39% in number of votes accepting the Plan
                 99.90% in dollar amount accepting the Plan
                 ($915,757,000.00)
      Rejection  3.61% in number of votes rejecting the Plan
                 0.10% in dollar amount rejecting Plan
                 ($943,000.00)


       I declare under penalty of perjury that the foregoing is true and correct. Executed on this

20th day of June, 2019, at Woodland Hills, California.


June 20, 2019




                                                    Brian Osborne




                                                4
Case 19-10684-KG   Doc 848   Filed 06/20/19   Page 5 of 57




                    EXHIBIT A
                                                   Case 19-10684-KG                 Doc 848        Filed 06/20/19             Page 6 of 57
Debtor: Hexion Holdings LLC, et al.
Case No. 19-10684
Claims Ballot Detail Results
Class 2 - First Lien Notes Claims

Class Summary              Voting Outcome:         Accepted

                                        Total Received                  Total Valid             Accepted                    Rejected         Invalid
                            # Votes:              594                          594                   587                           7              0
                             Vote %:                                                                  98.82%                   1.18%
                                 Amt:                             $2,089,640,540.00     $2,089,481,540.00                $159,000.00
                             Amt %:                                                                   99.99%                   0.01%




                                                       Date                              Tabulated                    Opted Out
Creditor                                Ballot #      Received        Acct Number      Voting Amount           Vote   of Release   Comment
BANK OF NEW YORK MELLON                 200035        6/19/2019         174791          $834,000.00        Accept
BANK OF NEW YORK MELLON                 200035        6/19/2019         259812        $7,558,000.00        Accept
BANK OF NEW YORK MELLON                 200035        6/19/2019         949859          $400,000.00        Accept
BANK OF NEW YORK MELLON                 200035        6/19/2019         458575          $500,000.00        Accept
BANK OF NEW YORK MELLON                 200035        6/19/2019         989899          $575,000.00        Accept
BANK OF NEW YORK MELLON                 200035        6/19/2019         862518          $600,000.00        Accept
BANK OF NEW YORK MELLON                 200035        6/19/2019         663508          $619,000.00        Accept
BANK OF NEW YORK MELLON                 200035        6/19/2019         676512          $640,000.00        Accept
BANK OF NEW YORK MELLON                 200035        6/19/2019         243188          $650,000.00        Accept
BANK OF NEW YORK MELLON                 200035        6/19/2019         829262          $338,000.00        Accept
BANK OF NEW YORK MELLON                 200035        6/19/2019         342291          $780,000.00        Accept
BANK OF NEW YORK MELLON                 200035        6/19/2019         739118          $300,000.00        Accept
BANK OF NEW YORK MELLON                 200035        6/19/2019         742143        $1,041,000.00        Accept
BANK OF NEW YORK MELLON                 200035        6/19/2019         989503        $1,146,000.00        Accept
BANK OF NEW YORK MELLON                 200035        6/19/2019         864357        $1,285,000.00        Accept
BANK OF NEW YORK MELLON                 200035        6/19/2019         884900        $1,462,000.00        Accept
BANK OF NEW YORK MELLON                 200035        6/19/2019         197416        $2,002,000.00        Accept



Thursday, June 20, 2019                                                                                                                                        Page 1 of 26


OMNI MANAGEMENT GROUP                                                       Visit us on the Web at www.omnimgt.com                                     PHONE: (818) 906-8300
5955 DE SOTO AVENUE, SUITE 100                                               E-Mail: claimsmanager@omnimgt.com                                           FAX: (818) 783-2737
WOODLAND HILLS, CA 91367
                                            Case 19-10684-KG            Doc 848       Filed 06/20/19            Page 7 of 57
Debtor: Hexion Holdings LLC, et al.
Case No. 19-10684
Claims Ballot Detail Results
Class 2 - First Lien Notes Claims

                                               Date                         Tabulated                   Opted Out
Creditor                         Ballot #     Received    Acct Number     Voting Amount       Vote      of Release   Comment
BANK OF NEW YORK MELLON          200035       6/19/2019    834032         $2,325,000.00      Accept
BANK OF NEW YORK MELLON          200035       6/19/2019    236468         $2,940,000.00      Accept
BANK OF NEW YORK MELLON          200035       6/19/2019    692331         $4,103,000.00      Accept
BANK OF NEW YORK MELLON          200035       6/19/2019    236055          $675,000.00       Accept
BANK OF NEW YORK MELLON          200035       6/19/2019    966245            $19,850.00      Accept
BANK OF NEW YORK MELLON          200033       6/19/2019    874179            $22,000.00      Accept
BANK OF NEW YORK MELLON          200033       6/19/2019    296236            $33,000.00      Accept
BANK OF NEW YORK MELLON          200033       6/19/2019    298197          $100,000.00       Accept
BANK OF NEW YORK MELLON          200033       6/19/2019    269237        $12,465,000.00      Accept
BANK OF NEW YORK MELLON          200034       6/19/2019    822208          $138,000.00       Accept
BANK OF NEW YORK MELLON          200035       6/19/2019    797805            $10,000.00      Accept
BANK OF NEW YORK MELLON          200035       6/19/2019    966262            $10,000.00      Accept
BANK OF NEW YORK MELLON          200035       6/19/2019    559312            $15,000.00      Accept
BANK OF NEW YORK MELLON          200035       6/19/2019    887906          $340,000.00       Accept
BANK OF NEW YORK MELLON          200035       6/19/2019    797767            $15,000.00      Accept
BANK OF NEW YORK MELLON          200035       6/19/2019    823076            $50,000.00      Accept
BANK OF NEW YORK MELLON          200035       6/19/2019    966368            $30,000.00      Accept
BANK OF NEW YORK MELLON          200035       6/19/2019    924169            $90,000.00      Accept
BANK OF NEW YORK MELLON          200035       6/19/2019    714389          $100,000.00       Accept
BANK OF NEW YORK MELLON          200035       6/19/2019    590667          $150,000.00       Accept
BANK OF NEW YORK MELLON          200035       6/19/2019    864558          $150,000.00       Accept
BANK OF NEW YORK MELLON          200035       6/19/2019    304049          $159,000.00       Accept
BANK OF NEW YORK MELLON          200035       6/19/2019    280420          $250,000.00       Accept
BANK OF NEW YORK MELLON          200035       6/19/2019    706069          $250,000.00       Accept
BANK OF NEW YORK MELLON          200035       6/19/2019    563078            $15,000.00      Accept
BANK OF NEW YORK MELLON          200035       6/19/2019    516121            $20,150.00      Accept


Thursday, June 20, 2019                                                                                                                Page 2 of 26


OMNI MANAGEMENT GROUP                                          Visit us on the Web at www.omnimgt.com                          PHONE: (818) 906-8300
5955 DE SOTO AVENUE, SUITE 100                                  E-Mail: claimsmanager@omnimgt.com                                FAX: (818) 783-2737
WOODLAND HILLS, CA 91367
                                            Case 19-10684-KG            Doc 848       Filed 06/20/19            Page 8 of 57
Debtor: Hexion Holdings LLC, et al.
Case No. 19-10684
Claims Ballot Detail Results
Class 2 - First Lien Notes Claims

                                               Date                         Tabulated                   Opted Out
Creditor                         Ballot #     Received    Acct Number     Voting Amount       Vote      of Release   Comment
BARCLAYS CAPITAL                 200019       6/19/2019   210-30560       $1,545,000.00      Accept
BARCLAYS CAPITAL                 200019       6/19/2019   210-30562       $1,889,000.00      Accept
BARCLAYS CAPITAL                 200030       6/19/2019     DPLK          $6,280,000.00      Accept
BARCLAYS CAPITAL                 200030       6/19/2019     DPLK           $595,000.00       Accept
BARCLAY'S CAPITAL                200031       6/19/2019   220-57290      $20,305,000.00      Accept
BARCLAY'S CAPITAL                200031       6/19/2019   220-55900       $9,000,000.00      Accept
BARCLAY'S CAPITAL                200031       6/19/2019   220-56655       $3,000,000.00      Accept
BARCLAY'S CAPITAL                200031       6/19/2019   220-57084       $1,636,000.00      Accept
BARCLAY'S CAPITAL                200031       6/19/2019   220-57082       $1,609,000.00      Accept
BNP PARIBAS NY BRANCH            200002       6/13/2019   604-03940      $21,357,000.00      Accept
BNP PARIBAS NY BRANCH            200002       6/13/2019   604-02176       $1,000,000.00      Accept
BNP PARIBAS NY BRANCH            200002       6/13/2019   604-03922       $5,535,000.00      Accept
BNP PARIBAS NY BRANCH            200002       6/13/2019   604-02380       $4,708,000.00      Accept
BNP PARIBAS SECURITY CORP        200014       6/18/2019   118-03601        $342,000.00       Accept
BNP PARIBAS SECURITY CORP        200014       6/18/2019   313-02396          $53,000.00      Accept
BNY MELLON                       200037       6/19/2019     793563         $650,000.00       Accept
BNY MELLON                       200037       6/19/2019     742143        $1,041,000.00      Accept
BNYMELLON/MELLON TRUST OF NEW    200029       6/19/2019   ACCOUNT 3        $711,000.00       Accept
ENGLAND NA
BNYMELLON/MELLON TRUST OF NEW    200029       6/19/2019   ACCOUNT 1        $511,000.00       Accept
ENGLAND NA
BNYMELLON/MELLON TRUST OF NEW    200029       6/19/2019   ACCOUNT 2        $117,000.00       Accept
ENGLAND NA
BNYMELLON/MELLON TRUST OF NEW    200028       6/19/2019   ACCOUNT 4       $3,250,000.00      Accept
ENGLAND NA
BNYMELLON/MELLON TRUST OF NEW    200028       6/19/2019   ACCOUNT 3        $370,000.00       Accept
ENGLAND NA




Thursday, June 20, 2019                                                                                                                Page 3 of 26


OMNI MANAGEMENT GROUP                                          Visit us on the Web at www.omnimgt.com                          PHONE: (818) 906-8300
5955 DE SOTO AVENUE, SUITE 100                                  E-Mail: claimsmanager@omnimgt.com                                FAX: (818) 783-2737
WOODLAND HILLS, CA 91367
                                                  Case 19-10684-KG               Doc 848        Filed 06/20/19            Page 9 of 57
Debtor: Hexion Holdings LLC, et al.
Case No. 19-10684
Claims Ballot Detail Results
Class 2 - First Lien Notes Claims

                                                     Date                             Tabulated                   Opted Out
Creditor                               Ballot #     Received       Acct Number      Voting Amount       Vote      of Release   Comment
BNYMELLON/MELLON TRUST OF NEW          200028       6/19/2019     ACCOUNT 2           $85,000.00       Accept
ENGLAND NA
BNYMELLON/MELLON TRUST OF NEW          200016       6/18/2019     ACCOUNT 1         $1,998,000.00      Accept
ENGLAND NA
BNYMELLON/MELLON TRUST OF NEW          200029       6/19/2019     ACCOUNT 4         $1,570,000.00      Accept
ENGLAND NA
BROADBRIDGE - TD AMERITRADE            200047       6/19/2019    0000786479592       $200,000.00       Accept
CLEARING, INC.
BROADBRIDGE - TD AMERITRADE            200047       6/19/2019    0000487790142        $15,000.00       Accept
CLEARING, INC.
BROADBRIDGE - TD AMERITRADE            200047       6/19/2019    0000487273299          $5,000.00      Accept
CLEARING, INC.
BROADRIDGE - APEX CLEARING             200046       6/19/2019   31857-17WWW0            $5,000.00      Accept
CORPORATION
BROADRIDGE - ASSETMARK TRUST           200051       6/19/2019                         $10,000.00       Accept
COMPANY
BROADRIDGE - BARCLAYS BANK PLC         200059       6/19/2019   220-57084-290990    $3,190,000.00      Accept
BROADRIDGE - BARCLAYS BANK PLC         200059       6/19/2019   220-57082-210990    $3,245,000.00      Accept
BROADRIDGE - BARCLAYS CAPITAL INC 86   200068       6/19/2019     30155139990       $1,608,000.00      Accept
BROADRIDGE - BARCLAYS CAPITAL INC 86   200068       6/19/2019     30149203330      $18,777,000.00      Accept
BROADRIDGE - BARCLAYS CAPITAL INC 86   200093       6/19/2019    30149-123330       $3,700,000.00      Accept
BROADRIDGE - BARCLAYS CAPITAL INC 86   200093       6/19/2019    30155-139990       $8,569,000.00      Accept
BROADRIDGE - BNP PARIBAS SECURITIES    200080       6/19/2019 975861140436541Q      $2,545,000.00      Accept
SERVICES
BROADRIDGE - BNY MELLON                200095       6/19/2019       815595           $200,000.00       Accept
BROADRIDGE - BNY MELLON                200095       6/19/2019       815600           $250,000.00       Accept
BROADRIDGE - BNY MELLON                200095       6/19/2019       815597           $300,000.00       Accept
BROADRIDGE - BROWN BROTHERS            200056       6/19/2019       6227029         $3,250,000.00      Accept
HARRIMAN & CO.




Thursday, June 20, 2019                                                                                                                          Page 4 of 26


OMNI MANAGEMENT GROUP                                                    Visit us on the Web at www.omnimgt.com                          PHONE: (818) 906-8300
5955 DE SOTO AVENUE, SUITE 100                                            E-Mail: claimsmanager@omnimgt.com                                FAX: (818) 783-2737
WOODLAND HILLS, CA 91367
                                                   Case 19-10684-KG           Doc 848         Filed 06/20/19           Page 10 of 57
Debtor: Hexion Holdings LLC, et al.
Case No. 19-10684
Claims Ballot Detail Results
Class 2 - First Lien Notes Claims

                                                      Date                           Tabulated                  Opted Out
Creditor                                Ballot #     Received     Acct Number      Voting Amount      Vote      of Release   Comment
BROADRIDGE - BROWN BROTHERS            200056        6/19/2019     6315014          $125,000.00      Accept
HARRIMAN & CO.
BROADRIDGE - BROWN BROTHERS            200056        6/19/2019     2934305           $10,000.00      Accept
HARRIMAN & CO.
BROADRIDGE - BROWN BROTHERS            200077        6/19/2019     8107948        $14,445,000.00     Accept
HARRIMAN & CO.
BROADRIDGE - BROWN BROTHERS            200077        6/19/2019     8107435        $13,570,000.00     Accept
HARRIMAN & CO.
BROADRIDGE - BROWN BROTHERS            200077        6/19/2019     6227631         $3,650,000.00     Accept
HARRIMAN & CO.
BROADRIDGE - BROWN BROTHERS            200077        6/19/2019     6227136        $24,580,000.00     Accept
HARRIMAN & CO.
BROADRIDGE - BROWN BROTHERS            200077        6/19/2019     6020952         $1,750,000.00     Accept
HARRIMAN & CO.
BROADRIDGE - BROWN BROTHERS            200077        6/19/2019     6069819         $1,110,000.00     Accept
HARRIMAN & CO.
BROADRIDGE - BROWN BROTHERS            200077        6/19/2019     2934305          $175,000.00      Accept
HARRIMAN & CO.
BROADRIDGE - BROWN BROTHERS            200077        6/19/2019     6251029          $118,000.00      Accept
HARRIMAN & CO.
BROADRIDGE - BROWN BROTHERS            200044        6/19/2019                     $2,334,000.00     Accept
HARRIMAN CO
BROADRIDGE - CANTOR FITZGERALD & CO. 200048          6/19/2019    75001214         $4,000,000.00     Accept
BROADRIDGE - CANTOR FITZGERALD & CO. - 200058        6/19/2019    75001214         $5,000,000.00     Accept
CLEARSPE
BROADRIDGE - CHARLES SCHWAB & CO, INC. 200081        6/19/2019    69733608W           $25,000.00     Accept
BROADRIDGE - CHARLES SCHWAB & CO, INC. 200081        6/19/2019    47674073C           $18,000.00     Accept
BROADRIDGE - CITIBANK CGMI             200064        6/19/2019 522-90X00-15A2R0     $600,600.00      Accept
BROADRIDGE - CITIBANK CGMI             200064        6/19/2019 522-99U78-16A2R0    $3,772,000.00     Accept
BROADRIDGE - CITIBANK CGMI             200087        6/19/2019 522-9C950-16A2RO    $4,027,000.00     Accept
BROADRIDGE - CITIBANK CGMI             200064        6/19/2019 522-98U64-22A2R0    $5,436,000.00     Accept


Thursday, June 20, 2019                                                                                                                        Page 5 of 26


OMNI MANAGEMENT GROUP                                                  Visit us on the Web at www.omnimgt.com                          PHONE: (818) 906-8300
5955 DE SOTO AVENUE, SUITE 100                                          E-Mail: claimsmanager@omnimgt.com                                FAX: (818) 783-2737
WOODLAND HILLS, CA 91367
                                                   Case 19-10684-KG               Doc 848       Filed 06/20/19            Page 11 of 57
Debtor: Hexion Holdings LLC, et al.
Case No. 19-10684
Claims Ballot Detail Results
Class 2 - First Lien Notes Claims

                                                      Date                             Tabulated                   Opted Out
Creditor                                Ballot #     Received       Acct Number      Voting Amount       Vote      of Release   Comment
BROADRIDGE - CITIBANK CGMI              200064       6/19/2019 522-9C950-16A2R0       $676,000.00       Accept
BROADRIDGE - CITIBANK CGMI              200064       6/19/2019 522-990T1-16A2R0 $20,093,000.00          Accept
BROADRIDGE - CITIBANK CGMI              200064       6/19/2019 522-990T2-15A2R0      $5,814,000.00      Accept
BROADRIDGE - CITIBANK CGMI              200064       6/19/2019 522-992V2-18A2R0      $4,630,000.00      Accept
BROADRIDGE - CITIBANK, NA               200070       6/19/2019        089154          $135,000.00       Accept
BROADRIDGE - CITIBANK, NA               200063       6/19/2010        204658          $125,000.00       Accept
BROADRIDGE - CITIBANK, NA               200063       6/19/2010        215033          $150,000.00       Accept
BROADRIDGE - COMERICA BANK              200074       6/19/2019        66043           $495,000.00       Accept
BROADRIDGE - CREDIT SUISSE SECURITIES   200062       6/19/2019       70F440         $12,750,000.00      Accept
(USA) LLC
BROADRIDGE - CREDIT SUISSE SECURITIES   200062       6/19/2019       7572R0          $2,250,000.00      Accept
(USA) LLC
BROADRIDGE - CREDIT SUISSE SECURITIES   200039       6/19/2019       70F440         $14,450,000.00      Accept
(USA) LLC
BROADRIDGE - CREDIT SUISSE SECURITIES   200039       6/19/2019       7572R0          $2,550,000.00      Accept
(USA) LLC
BROADRIDGE - CREDIT SUISSE SECURITIES   200062       6/19/2019       7P7WV0          $5,606,000.00      Accept
(USA) LLC
BROADRIDGE - DEUTSCHE BANK SECURITIES 200066         6/19/2019   106-71084-219020    $5,416,000.00      Accept
BROADRIDGE - E*TRADE SECURITIES LLC     200040       6/19/2019     000597-91536         $10,000.00      Reject
BROADRIDGE - E*TRADE SECURITIES LLC     200040       6/19/2019     000635-63178         $18,000.00      Accept
BROADRIDGE - E*TRADE SECURITIES LLC     200040       6/19/2019     00689-43971          $10,000.00      Accept
BROADRIDGE - EXTRADE SECURITIES LLC     200088       6/19/2019   635-19717-15ET10        $5,000.00      Accept
BROADRIDGE - GOLDMAN SACHS & CO. LLC 200076          6/19/2019     00267326701       $2,956,000.00      Accept
BROADRIDGE - GOLDMAN SACHS & CO. LLC 200055          6/19/2019      266168401        $3,620,000.00      Accept
BROADRIDGE - GOLDMAN SACHS & CO. LLC 200055          6/19/2019      232488701        $4,186,000.00      Accept
BROADRIDGE - GOLDMAN SACHS & CO. LLC 200055          6/19/2019      247784201        $4,353,000.00      Accept
BROADRIDGE - GOLDMAN SACHS & CO. LLC 200055          6/19/2019      253690201        $5,301,000.00      Accept


Thursday, June 20, 2019                                                                                                                           Page 6 of 26


OMNI MANAGEMENT GROUP                                                     Visit us on the Web at www.omnimgt.com                          PHONE: (818) 906-8300
5955 DE SOTO AVENUE, SUITE 100                                             E-Mail: claimsmanager@omnimgt.com                                FAX: (818) 783-2737
WOODLAND HILLS, CA 91367
                                                 Case 19-10684-KG            Doc 848       Filed 06/20/19            Page 12 of 57
Debtor: Hexion Holdings LLC, et al.
Case No. 19-10684
Claims Ballot Detail Results
Class 2 - First Lien Notes Claims

                                                    Date                          Tabulated                   Opted Out
Creditor                              Ballot #     Received     Acct Number     Voting Amount       Vote      of Release   Comment
BROADRIDGE - GOLDMAN SACHS & CO. LLC 200055        6/19/2019    208224601      $11,707,000.00      Accept
BROADRIDGE - GOLDMAN SACHS & CO. LLC 200055        6/19/2019    243852106      $14,328,000.00      Accept
BROADRIDGE - GOLDMAN SACHS & CO. LLC 200076        6/19/2019   00258388801       $335,000.00       Accept
BROADRIDGE - GOLDMAN SACHS & CO. LLC 200076        6/19/2019   00272117301      $3,189,000.00      Accept
BROADRIDGE - GOLDMAN SACHS & CO. LLC 200055        6/19/2019    267326701       $1,694,000.00      Accept
BROADRIDGE - GOLDMAN SACHS & CO. LLC 200076        6/19/2019   00252158101      $2,250,000.00      Accept
BROADRIDGE - GOLDMAN SACHS & CO. LLC 200076        6/19/2019   06501069601      $1,899,000.00      Accept
BROADRIDGE - GOLDMAN SACHS & CO. LLC 200076        6/19/2019   06500598501      $1,712,000.00      Accept
BROADRIDGE - GOLDMAN SACHS & CO. LLC 200076        6/19/2019   00269356206      $1,534,044.00      Accept
BROADRIDGE - GOLDMAN SACHS & CO. LLC 200076        6/19/2019   00270541601      $1,250,000.00      Accept
BROADRIDGE - GOLDMAN SACHS & CO. LLC 200076        6/19/2019   00251246506      $1,038,000.00      Accept
BROADRIDGE - GOLDMAN SACHS & CO. LLC 200055        6/19/2019    209321901      $27,471,000.00      Accept
BROADRIDGE - GOLDMAN SACHS & CO. LLC 200076        6/19/2019   00247765101      $4,818,000.00      Accept
BROADRIDGE - GOLDMAN SACHS & CO. LLC 200076        6/19/2019   00209321901     $44,090,000.00      Accept
BROADRIDGE - GOLDMAN SACHS & CO. LLC 200076        6/19/2019   00208224601     $36,140,000.00      Accept
BROADRIDGE - GOLDMAN SACHS & CO. LLC 200076        6/19/2019   00243852106     $20,782,956.00      Accept
BROADRIDGE - GOLDMAN SACHS & CO. LLC 200076        6/19/2019   00253690201     $15,229,000.00      Accept
BROADRIDGE - GOLDMAN SACHS & CO. LLC 200076        6/19/2019   00247784201     $13,976,000.00      Accept
BROADRIDGE - GOLDMAN SACHS & CO. LLC 200076        6/19/2019   00266168401     $12,358,000.00      Accept
BROADRIDGE - GOLDMAN SACHS & CO. LLC 200055        6/19/2019    250071801       $3,500,000.00      Accept
BROADRIDGE - GOLDMAN SACHS & CO. LLC 200076        6/19/2019   00244389306      $7,000,000.00      Accept
BROADRIDGE - GOLDMAN SACHS & CO. LLC 200055        6/19/2019    247765101       $2,554,000.00      Accept
BROADRIDGE - GOLDMAN SACHS & CO. LLC 200076        6/19/2019   00233954701      $4,359,000.00      Accept
BROADRIDGE - GOLDMAN SACHS & CO. LLC 200055        6/19/2019    270541601        $419,000.00       Accept
BROADRIDGE - GOLDMAN SACHS & CO. LLC 200055        6/19/2019    272117301        $536,000.00       Accept
BROADRIDGE - GOLDMAN SACHS & CO. LLC 200055        6/19/2019    251246506        $716,000.00       Accept


Thursday, June 20, 2019                                                                                                                      Page 7 of 26


OMNI MANAGEMENT GROUP                                                Visit us on the Web at www.omnimgt.com                          PHONE: (818) 906-8300
5955 DE SOTO AVENUE, SUITE 100                                        E-Mail: claimsmanager@omnimgt.com                                FAX: (818) 783-2737
WOODLAND HILLS, CA 91367
                                                   Case 19-10684-KG              Doc 848       Filed 06/20/19           Page 13 of 57
Debtor: Hexion Holdings LLC, et al.
Case No. 19-10684
Claims Ballot Detail Results
Class 2 - First Lien Notes Claims

                                                      Date                            Tabulated                  Opted Out
Creditor                                Ballot #     Received      Acct Number      Voting Amount      Vote      of Release   Comment
BROADRIDGE - GOLDMAN SACHS & CO. LLC 200055          6/19/2019     269356206        $1,056,000.00     Accept
BROADRIDGE - GOLDMAN SACHS & CO. LLC 200055          6/19/2019     233954701        $1,370,000.00     Accept
BROADRIDGE - GOLDMAN SACHS & CO. LLC 200076          6/19/2019    00232488701      $13,719,000.00     Accept
BROADRIDGE - GOLDMAN SACHS & CO. LLC 200076          6/19/2019    00250060101       $7,175,000.00     Accept
BROADRIDGE - GOLDMAN SACHS              200052       6/19/2019    05077671506         $60,000.00      Accept
INTERNATIONAL LIMITE
BROADRIDGE - GOLDMAN SACHS TRUST        200072       6/19/2019    01536625501       $1,060,000.00     Accept
COMPANY
BROADRIDGE - GOLDMAN SACHS TRUST        200072       6/19/2019    01536773301       $8,190,000.00     Accept
COMPANY
BROADRIDGE - GOLDMAN SACHS TRUST        200072       6/19/2019    01537429101       $2,630,000.00     Accept
COMPANY
BROADRIDGE - GOLDMAN SACHS TRUST        200072       6/19/2019    01537384801     $11,765,000.00      Accept
COMPANY
BROADRIDGE - HUNTINGTON NATIONAL        200057       6/19/2019      1488410          $195,000.00      Accept
BANK
BROADRIDGE - HUNTINGTON NATIONAL        200079       6/19/2019      1488410         $1,190,000.00     Accept
BANK
BROADRIDGE - J.P. MORGAN SECURITIES LLC 200084       6/19/2019   102535660055       $6,045,000.00     Accept
BROADRIDGE - J.P. MORGAN SECURITIES LLC 200084       6/19/2019   102538840055        $360,000.00      Accept
BROADRIDGE - J.P. MORGAN SECURITIES LLC 200084       6/19/2019   102494880055        $200,000.00      Accept
BROADRIDGE - J.P. MORGAN SECURITIES LLC 200084       6/19/2019   102463080055       $1,411,000.00     Accept
BROADRIDGE - J.P. MORGAN SECURITIES LLC 200084       6/19/2019   1024522440055      $1,005,000.00     Accept
BROADRIDGE - J.P. MORGAN SECURITIES LLC 200084       6/19/2019   102454040055       $1,225,000.00     Accept
BROADRIDGE - J.P. MORGAN SECURITIES LLC 200084       6/19/2019   102537860055        $987,000.00      Accept
BROADRIDGE - J.P. MORGAN SECURITIES LLC 200084       6/19/2019   102405520055       $1,345,000.00     Accept
BROADRIDGE - J.P. MORGAN SECURITIES LLC 200084       6/19/2019   102250600M98      $89,336,000.00     Accept
BROADRIDGE - J.P. MORGAN SECURITIES LLC 200084       6/19/2019   102328920055       $6,268,000.00     Accept
BROADRIDGE - J.P. MORGAN SECURITIES LLC 200084       6/19/2019   102550800055       $4,155,000.00     Accept


Thursday, June 20, 2019                                                                                                                         Page 8 of 26


OMNI MANAGEMENT GROUP                                                   Visit us on the Web at www.omnimgt.com                          PHONE: (818) 906-8300
5955 DE SOTO AVENUE, SUITE 100                                           E-Mail: claimsmanager@omnimgt.com                                FAX: (818) 783-2737
WOODLAND HILLS, CA 91367
                                                   Case 19-10684-KG             Doc 848       Filed 06/20/19            Page 14 of 57
Debtor: Hexion Holdings LLC, et al.
Case No. 19-10684
Claims Ballot Detail Results
Class 2 - First Lien Notes Claims

                                                      Date                           Tabulated                   Opted Out
Creditor                                Ballot #     Received      Acct Number     Voting Amount       Vote      of Release   Comment
BROADRIDGE - J.P. MORGAN SECURITIES LLC 200084       6/19/2019   102478760055      $5,798,000.00      Accept
BROADRIDGE - J.P. MORGAN SECURITIES LLC 200061       6/19/2019   102538840055       $150,000.00       Accept
BROADRIDGE - J.P. MORGAN SECURITIES LLC 200084       6/19/2019   102489460055      $1,491,000.00      Accept
BROADRIDGE - J.P. MORGAN SECURITIES LLC 200084       6/19/2019   102504920055      $1,517,000.00      Accept
BROADRIDGE - J.P. MORGAN SECURITIES LLC 200084       6/19/2019   102453180055      $1,915,000.00      Accept
BROADRIDGE - J.P. MORGAN SECURITIES LLC 200084       6/19/2019   102408680M3T      $2,208,000.00      Accept
BROADRIDGE - J.P. MORGAN SECURITIES LLC 200084       6/19/2019   102410020055      $2,270,000.00      Accept
BROADRIDGE - J.P. MORGAN SECURITIES LLC 200084       6/19/2019   102721000055      $1,000,000.00      Accept
BROADRIDGE - J.P. MORGAN SECURITIES LLC 200084       6/19/2019   102405560055      $2,455,000.00      Accept
BROADRIDGE - J.P. MORGAN SECURITIES LLC 200084       6/19/2019   102425120055      $2,975,000.00      Accept
BROADRIDGE - J.P. MORGAN SECURITIES LLC 200084       6/19/2019   102364960M91     $10,000,000.00      Accept
BROADRIDGE - J.P. MORGAN SECURITIES LLC 200084       6/19/2019   102389900055     $15,936,000.00      Accept
BROADRIDGE - J.P. MORGAN SECURITIES LLC 200061       6/19/2019   102489460055       $774,000.00       Accept
BROADRIDGE - J.P. MORGAN SECURITIES LLC 200084       6/19/2019   102513140055       $863,000.00       Accept
BROADRIDGE - J.P. MORGAN SECURITIES LLC 200084       6/19/2019   102394220055       $791,000.00       Accept
BROADRIDGE - J.P. MORGAN SECURITIES LLC 200084       6/19/2019   102479940055       $682,000.00       Accept
BROADRIDGE - J.P. MORGAN SECURITIES LLC 200084       6/19/2019   102501960055       $660,000.00       Accept
BROADRIDGE - J.P. MORGAN SECURITIES LLC 200084       6/19/2019   102473720055       $645,000.00       Accept
BROADRIDGE - J.P. MORGAN SECURITIES LLC 200061       6/19/2019   102250600M98     $15,079,000.00      Accept
BROADRIDGE - J.P. MORGAN SECURITIES LLC 200061       6/19/2019   102364960M91     $15,000,000.00      Accept
BROADRIDGE - J.P. MORGAN SECURITIES LLC 200061       6/19/2019   102389900055      $2,674,000.00      Accept
BROADRIDGE - J.P. MORGAN SECURITIES LLC 200061       6/19/2019   102328920055      $2,615,000.00      Accept
BROADRIDGE - J.P. MORGAN SECURITIES LLC 200061       6/19/2019   102366040M91      $1,849,000.00      Accept
BROADRIDGE - J.P. MORGAN SECURITIES LLC 200061       6/19/2019   102550800055      $1,740,000.00      Accept
BROADRIDGE - J.P. MORGAN SECURITIES LLC 200061       6/19/2019   102425120055      $1,245,000.00      Accept
BROADRIDGE - J.P. MORGAN SECURITIES LLC 200084       6/19/2019   102475300055       $415,000.00       Accept


Thursday, June 20, 2019                                                                                                                         Page 9 of 26


OMNI MANAGEMENT GROUP                                                   Visit us on the Web at www.omnimgt.com                          PHONE: (818) 906-8300
5955 DE SOTO AVENUE, SUITE 100                                           E-Mail: claimsmanager@omnimgt.com                                FAX: (818) 783-2737
WOODLAND HILLS, CA 91367
                                                   Case 19-10684-KG             Doc 848       Filed 06/20/19            Page 15 of 57
Debtor: Hexion Holdings LLC, et al.
Case No. 19-10684
Claims Ballot Detail Results
Class 2 - First Lien Notes Claims

                                                      Date                           Tabulated                   Opted Out
Creditor                                Ballot #     Received      Acct Number     Voting Amount       Vote      of Release   Comment
BROADRIDGE - J.P. MORGAN SECURITIES LLC 200061       6/19/2019   102453180055       $800,000.00       Accept
BROADRIDGE - J.P. MORGAN SECURITIES LLC 200084       6/19/2019   102343740055       $555,000.00       Accept
BROADRIDGE - J.P. MORGAN SECURITIES LLC 200061       6/19/2019   102504920055       $630,000.00       Accept
BROADRIDGE - J.P. MORGAN SECURITIES LLC 200061       6/19/2019   102454040055       $510,000.00       Accept
BROADRIDGE - J.P. MORGAN SECURITIES LLC 200061       6/19/2019   102537860055       $476,000.00       Accept
BROADRIDGE - J.P. MORGAN SECURITIES LLC 200061       6/19/2019   102452240055       $415,000.00       Accept
BROADRIDGE - J.P. MORGAN SECURITIES LLC 200061       6/19/2019   102394220055       $395,000.00       Accept
BROADRIDGE - J.P. MORGAN SECURITIES LLC 200061       6/19/2019   102408680M3T       $370,000.00       Accept
BROADRIDGE - J.P. MORGAN SECURITIES LLC 200061       6/19/2019   102463080055       $355,000.00       Accept
BROADRIDGE - J.P. MORGAN SECURITIES LLC 200061       6/19/2019   102479940055       $285,000.00       Accept
BROADRIDGE - J.P. MORGAN SECURITIES LLC 200061       6/19/2019   102501960055       $270,000.00       Accept
BROADRIDGE - J.P. MORGAN SECURITIES LLC 200061       6/19/2019   102473720055       $270,000.00       Accept
BROADRIDGE - J.P. MORGAN SECURITIES LLC 200061       6/19/2019   102343740055       $230,000.00       Accept
BROADRIDGE - J.P. MORGAN SECURITIES LLC 200061       6/19/2019   102475300055       $170,000.00       Accept
BROADRIDGE - J.P. MORGAN SECURITIES LLC 200061       6/19/2019   102410020055       $950,000.00       Accept
BROADRIDGE - J.P. MORGAN SECURITIES,    200036       6/19/2019   102478760055    $11,922,000.00       Accept
LLC
BROADRIDGE - J.P. MORGAN SECURITIES,    200036       6/19/2019   102540900055     $1,633,000.00       Accept
LLC
BROADRIDGE - J.P. MORGAN SECURITIES,    200036       6/19/2019   102513140055     $2,026,000.00       Accept
LLC
BROADRIDGE - J.P. MORGAN SECURITIES,    200036       6/19/2019   102394220055     $2,872,000.00       Accept
LLC
BROADRIDGE - J.P. MORGAN SECURITIES,    200036       6/19/2019   102537860055     $4,003,000.00       Accept
LLC
BROADRIDGE - J.P. MORGAN SECURITIES,    200036       6/19/2019   102489460055     $5,356,000.00       Accept
LLC
BROADRIDGE - J.P. MORGAN SECURITIES,    200036       6/19/2019   102535660055    $12,493,000.00       Accept
LLC

Thursday, June 20, 2019                                                                                                                       Page 10 of 26


OMNI MANAGEMENT GROUP                                                   Visit us on the Web at www.omnimgt.com                          PHONE: (818) 906-8300
5955 DE SOTO AVENUE, SUITE 100                                           E-Mail: claimsmanager@omnimgt.com                                FAX: (818) 783-2737
WOODLAND HILLS, CA 91367
                                                  Case 19-10684-KG             Doc 848       Filed 06/20/19            Page 16 of 57
Debtor: Hexion Holdings LLC, et al.
Case No. 19-10684
Claims Ballot Detail Results
Class 2 - First Lien Notes Claims

                                                     Date                           Tabulated                   Opted Out
Creditor                               Ballot #     Received      Acct Number     Voting Amount       Vote      of Release   Comment
BROADRIDGE - J.P. MORGAN SECURITIES,   200036       6/19/2019   10236496OM91      $5,620,000.00      Accept
LLC
BROADRIDGE - JP MORGAN                 200092       6/19/2019      30222             $70,000.00      Accept
BROADRIDGE - JP MORGAN                 200092       6/19/2019      87637          $6,280,000.00      Accept
BROADRIDGE - JP MORGAN                 200092       6/19/2019      21691A        $15,519,000.00      Accept
BROADRIDGE - JP MORGAN                 200092       6/19/2019      57575           $550,000.00       Accept
BROADRIDGE - JP MORGAN                 200092       6/19/2019      56657          $5,585,000.00      Accept
BROADRIDGE - JP MORGAN                 200092       6/19/2019      26326          $2,765,000.00      Accept
BROADRIDGE - JP MORGAN                 200092       6/19/2019      84568          $2,495,000.00      Accept
BROADRIDGE - JP MORGAN                 200092       6/19/2019      75039          $2,100,000.00      Accept
BROADRIDGE - JP MORGAN                 200092       6/19/2019      03668          $1,490,000.00      Accept
BROADRIDGE - JP MORGAN                 200092       6/19/2019      88705          $1,150,000.00      Accept
BROADRIDGE - JP MORGAN                 200092       6/19/2019      13830          $1,140,000.00      Accept
BROADRIDGE - JP MORGAN                 200092       6/19/2019      04509         $40,215,000.00      Accept
BROADRIDGE - JP MORGAN                 200092       6/19/2019      84570          $1,020,000.00      Accept
BROADRIDGE - JP MORGAN CHASE           200065       6/19/2019      EKB31           $175,000.00       Accept
BROADRIDGE - JP MORGAN CHASE           200089       6/19/2019      EKB31          $5,760,000.00      Accept
BROADRIDGE - JP MORGAN CHASE           200065       6/19/2019      EIH18           $125,000.00       Accept
BROADRIDGE - JP MORGAN CHASE           200089       6/19/2019      EIH18          $8,895,000.00      Accept
BROADRIDGE - JP MORGAN CHASE N.A./CTC 200043        6/19/2019   113405500099     $27,792,000.00      Accept
BROADRIDGE - JP MORGAN CHASE N.A./CTC 200043        6/19/2019   117406280099       $215,000.00       Accept
BROADRIDGE - JPMORGAN                  200067       6/19/2019      30222             $25,000.00      Accept
BROADRIDGE - JPMORGAN                  200067       6/19/2019      47644             $50,000.00      Accept
BROADRIDGE - JPMORGAN                  200067       6/19/2019      04509         $36,890,000.00      Accept
BROADRIDGE - JPMORGAN                  200067       6/19/2019      84568           $635,000.00       Accept
BROADRIDGE - JPMORGAN                  200067       6/19/2019      84570           $240,000.00       Accept



Thursday, June 20, 2019                                                                                                                      Page 11 of 26


OMNI MANAGEMENT GROUP                                                  Visit us on the Web at www.omnimgt.com                          PHONE: (818) 906-8300
5955 DE SOTO AVENUE, SUITE 100                                          E-Mail: claimsmanager@omnimgt.com                                FAX: (818) 783-2737
WOODLAND HILLS, CA 91367
                                                  Case 19-10684-KG             Doc 848       Filed 06/20/19           Page 17 of 57
Debtor: Hexion Holdings LLC, et al.
Case No. 19-10684
Claims Ballot Detail Results
Class 2 - First Lien Notes Claims

                                                     Date                           Tabulated                  Opted Out
Creditor                               Ballot #     Received     Acct Number      Voting Amount      Vote      of Release   Comment
BROADRIDGE - JPMORGAN                 200067        6/19/2019      26327           $250,000.00      Accept
BROADRIDGE - JPMORGAN                 200067        6/19/2019      35191           $450,000.00      Accept
BROADRIDGE - JPMORGAN                 200067        6/19/2019      88705           $480,000.00      Accept
BROADRIDGE - JPMORGAN                 200067        6/19/2019      53896          $1,090,000.00     Accept
BROADRIDGE - JPMORGAN                 200067        6/19/2019      56657          $3,765,000.00     Accept
BROADRIDGE - JPMORGAN                 200067        6/19/2019      00185          $5,000,000.00     Accept
BROADRIDGE - JPMORGAN                 200071        6/19/2019     21691B          $1,741,000.00     Accept
BROADRIDGE - JPMORGAN                 200050        6/19/2019      56657          $4,850,000.00     Accept
BROADRIDGE - JPMORGAN                 200050        6/19/2019     21691A         $30,000,000.00     Accept
BROADRIDGE - JPMORGAN                 200050        6/19/2019      04509         $34,696,000.00     Accept
BROADRIDGE - JPMORGAN                 200071        6/19/2019     21691A             $65,000.00     Accept
BROADRIDGE - JPMORGAN                 200067        6/19/2019      94630          $4,420,000.00     Accept
BROADRIDGE - JPMORGAN CHASE N.A / CTC 200073        6/19/2019   117406280099       $343,000.00      Accept
BROADRIDGE - JPMORGAN CHASE N.A / CTC 200073        6/19/2019   113404910099      $1,934,000.00     Accept
BROADRIDGE - JPMORGAN CHASE N.A / CTC 200073        6/19/2019   113404920099      $2,402,000.00     Accept
BROADRIDGE - JPMORGAN CHASE N.A / CTC 200073        6/19/2019   113602440099      $2,789,000.00     Accept
BROADRIDGE - JPMORGAN CHASE N.A / CTC 200073        6/19/2019   113602460099      $2,918,000.00     Accept
BROADRIDGE - JPMORGAN CHASE N.A / CTC 200073        6/19/2019   113404900099      $4,454,000.00     Accept
BROADRIDGE - JPMORGAN CHASE N.A / CTC 200073        6/19/2019   113602470099      $4,823,000.00     Accept
BROADRIDGE - JPMORGAN CHASE N.A / CTC 200073        6/19/2019   113602450099     $17,525,000.00     Accept
BROADRIDGE - JPMORGAN CHASE N.A / CTC 200073        6/19/2019   113405530099     $34,875,000.00     Accept
BROADRIDGE - JPMORGAN CHASE N.A / CTC 200073        6/19/2019   113603380099       $480,000.00      Accept
BROADRIDGE - JPMORGAN CHASE N.A / CTC 200073        6/19/2019   113602430099     $36,360,000.00     Accept
BROADRIDGE - JPMORGAN CHASE N.A / CTC 200073        6/19/2019   113809790099       $450,000.00      Accept
BROADRIDGE - JPMORGAN CHASE N.A / CTC 200073        6/19/2019   113602420099     $38,200,000.00     Accept
BROADRIDGE - MORGAN STANLEY           200078        6/19/2019    876022275         $400,000.00      Accept


Thursday, June 20, 2019                                                                                                                     Page 12 of 26


OMNI MANAGEMENT GROUP                                                 Visit us on the Web at www.omnimgt.com                          PHONE: (818) 906-8300
5955 DE SOTO AVENUE, SUITE 100                                         E-Mail: claimsmanager@omnimgt.com                                FAX: (818) 783-2737
WOODLAND HILLS, CA 91367
                                                 Case 19-10684-KG             Doc 848         Filed 06/20/19            Page 18 of 57
Debtor: Hexion Holdings LLC, et al.
Case No. 19-10684
Claims Ballot Detail Results
Class 2 - First Lien Notes Claims

                                                    Date                             Tabulated                   Opted Out
Creditor                              Ballot #     Received       Acct Number      Voting Amount       Vote      of Release   Comment
BROADRIDGE - NATIONAL FINANCIAL      200049        6/19/2019      X96240542           $2,000.00       Accept
SERVICES LLC
BROADRIDGE - NATIONAL FINANCIAL      200049        6/19/2019      217633789           $5,000.00       Accept
SERVICES LLC
BROADRIDGE - NATIONAL FINANCIAL      200049        6/19/2019      X90480194           $3,000.00       Reject
SERVICES LLC
BROADRIDGE - NATIONAL FINANCIAL      200049        6/19/2019      229141602          $20,000.00       Accept
SERVICES LLC
BROADRIDGE - NATIONAL FINANCIAL      200049        6/19/2019      344354040          $14,000.00       Accept
SERVICES LLC
BROADRIDGE - NATIONAL FINANCIAL      200049        6/19/2019      225397319          $10,000.00       Accept
SERVICES LLC
BROADRIDGE - NATIONAL FINANCIAL      200049        6/19/2019      221848769           $7,000.00       Accept
SERVICES LLC
BROADRIDGE - NATIONAL FINANCIAL      200049        6/19/2019      X65861687          $10,000.00       Reject
SERVICES LLC
BROADRIDGE - NATIONAL FINANCIAL      200049        6/19/2019      X34143820           $4,000.00       Accept
SERVICES LLC
BROADRIDGE - NATIONAL FINANCIAL      200091        6/19/2019      Z50893684          $15,000.00       Accept
SERVICES, INC.
BROADRIDGE - NOMURA SECURITIES       200069        6/19/2019   523-11114-190000   $1,000,000.00       Accept
INTERNATIONAL IN
BROADRIDGE - PERSHING LLC            200086        6/19/2019     32F0107741         $248,000.00       Accept
BROADRIDGE - RAYMOND JAMES AND       200041        6/19/2019    154MP98833E         $120,000.00       Reject
ASSOCIATES, INC.
BROADRIDGE - RBC INVESTOR SERVICES   200085        6/19/2019        18058         $1,000,000.00       Accept
BANK S.A.
BROADRIDGE - RBC INVESTOR SERVICES   200085        6/19/2019        19306           $125,000.00       Accept
BANK S.A.
BROADRIDGE - TD AMERITRADE CLEARING, 200082        6/19/2019   DWC941373638           $3,000.00       Accept
INC.




Thursday, June 20, 2019                                                                                                                       Page 13 of 26


OMNI MANAGEMENT GROUP                                                   Visit us on the Web at www.omnimgt.com                          PHONE: (818) 906-8300
5955 DE SOTO AVENUE, SUITE 100                                           E-Mail: claimsmanager@omnimgt.com                                FAX: (818) 783-2737
WOODLAND HILLS, CA 91367
                                                 Case 19-10684-KG              Doc 848      Filed 06/20/19            Page 19 of 57
Debtor: Hexion Holdings LLC, et al.
Case No. 19-10684
Claims Ballot Detail Results
Class 2 - First Lien Notes Claims

                                                    Date                           Tabulated                   Opted Out
Creditor                              Ballot #     Received      Acct Number     Voting Amount       Vote      of Release   Comment
BROADRIDGE - TD AMERITRADE CLEARING, 200082        6/19/2019    6FS926908982         $4,000.00      Accept
INC.
BROADRIDGE - TD AMERITRADE CLEARING, 200082        6/19/2019    881171147400         $6,000.00      Reject
INC.
BROADRIDGE - TD AMERITRADE CLEARING, 200082        6/19/2019    75558404600          $5,000.00      Reject
INC.
BROADRIDGE - TD AMERITRADE CLEARING, 200082        6/19/2019   ACW8918026074       $25,000.00       Accept
INC.
BROADRIDGE - TD AMERITRADE CLEARING, 200082        6/19/2019    6FS926908978         $2,000.00      Accept
INC.
BROADRIDGE - TD AMERITRADE CLEARING, 200082        6/19/2019   DWC939019819          $4,000.00      Accept
INC.
BROADRIDGE - TD AMERITRADE CLEARING, 200082        6/19/2019    86135168300        $11,000.00       Accept
INC.
BROADRIDGE - TD AMERITRADE CLEARING, 200082        6/19/2019    6FS926006243         $3,000.00      Accept
INC.
BROADRIDGE - TD AMERITRADE CLEARING, 200082        6/19/2019    6FS931995529       $10,000.00       Accept
INC.
BROADRIDGE - TD AMERITRADE CLEARING, 200082        6/19/2019    48995920800        $50,000.00       Accept
INC.
BROADRIDGE - TD AMERITRADE CLEARING, 200082        6/19/2019    6FS926005862         $3,000.00      Accept
INC.
BROADRIDGE - TD AMERITRADE CLEARING, 200082        6/19/2019   DWC942259042          $2,000.00      Accept
INC.
BROADRIDGE - TD AMERITRADE CLEARING, 200082        6/19/2019   DWC941412846          $2,000.00      Accept
INC.
BROADRIDGE - U.S. BANK               200083        6/19/2019      19-1597         $105,000.00       Accept
BROADRIDGE - U.S. BANK               200083        6/19/2019      19-8066         $225,000.00       Accept
BROADRIDGE - U.S. BANK               200083        6/19/2019      19-8047        $1,550,000.00      Accept
BROADRIDGE - U.S. BANK               200060        6/19/2019     191557-203       $900,000.00       Accept
BROADRIDGE - VANGUARD BROKERAGE      200094        6/19/2019   27780465FLQS01      $10,000.00       Accept
SERVICES

Thursday, June 20, 2019                                                                                                                     Page 14 of 26


OMNI MANAGEMENT GROUP                                                 Visit us on the Web at www.omnimgt.com                          PHONE: (818) 906-8300
5955 DE SOTO AVENUE, SUITE 100                                         E-Mail: claimsmanager@omnimgt.com                                FAX: (818) 783-2737
WOODLAND HILLS, CA 91367
                                                 Case 19-10684-KG             Doc 848       Filed 06/20/19           Page 20 of 57
Debtor: Hexion Holdings LLC, et al.
Case No. 19-10684
Claims Ballot Detail Results
Class 2 - First Lien Notes Claims

                                                    Date                           Tabulated                  Opted Out
Creditor                              Ballot #     Received     Acct Number      Voting Amount      Vote      of Release   Comment
BROADRIDGE - WELLS FARGO              200090       6/19/2019     24109202         $225,000.00      Accept
BROADRIDGE - WELLS FARGO CLEARING     200045       6/19/2019     31628697            $5,000.00     Reject
SERVICES
BROADRIDGE - WELLS FARGO SECURITIES   200054       6/19/2019 2MA-00283-24AC80    $1,280,000.00     Accept
BROADRIDGE - WELLS FARGO SECURITIES   200075       6/19/2019   00485-20AIK0      $7,862,000.00     Accept
BROADRIDGE - WELLS FARGO SECURITIES   200075       6/19/2019   00283-24AC80     $16,960,000.00     Accept
BROADRIDGE - WELLS FARGO SECURITIES   200075       6/19/2019   00281-26AC80      $9,540,000.00     Accept
BROADRIDGE - WELLS FARGO SECURITIES   200054       6/19/2019 2MA-00281-26AC80     $720,000.00      Accept
BROADRIDGE - WELLS FARGO SECURITIES   200075       6/19/2019   01243-21AIK0       $388,000.00      Accept
BROADRIDGE- JPMORGAN CHASE N.A/CTC    200053       6/19/2019   113404900099     $10,413,000.00     Accept
BROADRIDGE- JPMORGAN CHASE N.A/CTC    200053       6/19/2019   113603380099       $935,000.00      Accept
BROADRIDGE- JPMORGAN CHASE N.A/CTC    200053       6/19/2019   113809560099       $188,000.00      Accept
BROADRIDGE- JPMORGAN CHASE N.A/CTC    200053       6/19/2019   117406280099       $215,000.00      Accept
BROADRIDGE- JPMORGAN CHASE N.A/CTC    200053       6/19/2019   113420030099       $561,000.00      Accept
BROADRIDGE- JPMORGAN CHASE N.A/CTC    200053       6/19/2019   113404910099      $1,003,000.00     Accept
BROADRIDGE- JPMORGAN CHASE N.A/CTC    200053       6/19/2019   113404920099      $3,181,000.00     Accept
BROADRIDGE-GOLDMAN SACHS & CO. LLC    200042       6/19/2019    266168401        $3,744,000.00     Accept
BROADRIDGE-GOLDMAN SACHS & CO. LLC    200042       6/19/2019    270541601        $1,819,000.00     Accept
BROADRIDGE-GOLDMAN SACHS & CO. LLC    200042       6/19/2019    252158101        $5,000,000.00     Accept
BROADRIDGE-GOLDMAN SACHS & CO. LLC    200042       6/19/2019    233954701        $1,112,000.00     Accept
BROADRIDGE-GOLDMAN SACHS & CO. LLC    200042       6/19/2019    6500598501       $3,948,000.00     Accept
BROADRIDGE-GOLDMAN SACHS & CO. LLC    200042       6/19/2019    250060101        $3,540,000.00     Accept
BROADRIDGE-GOLDMAN SACHS & CO. LLC    200042       6/19/2019    267326701       $12,950,000.00     Accept
BROADRIDGE-GOLDMAN SACHS & CO. LLC    200042       6/19/2019    232488701        $4,499,000.00     Accept
BROADRIDGE-GOLDMAN SACHS & CO. LLC    200042       6/19/2019    208224601       $11,049,000.00     Accept
BROADRIDGE-GOLDMAN SACHS & CO. LLC    200042       6/19/2019    247784201        $4,477,000.00     Accept



Thursday, June 20, 2019                                                                                                                    Page 15 of 26


OMNI MANAGEMENT GROUP                                                Visit us on the Web at www.omnimgt.com                          PHONE: (818) 906-8300
5955 DE SOTO AVENUE, SUITE 100                                        E-Mail: claimsmanager@omnimgt.com                                FAX: (818) 783-2737
WOODLAND HILLS, CA 91367
                                                   Case 19-10684-KG           Doc 848       Filed 06/20/19            Page 21 of 57
Debtor: Hexion Holdings LLC, et al.
Case No. 19-10684
Claims Ballot Detail Results
Class 2 - First Lien Notes Claims

                                                      Date                         Tabulated                   Opted Out
Creditor                                Ballot #     Received    Acct Number     Voting Amount       Vote      of Release   Comment
CREDIT SUISSE SECURITIES (USA) LLC     200013        6/18/2019    7A5650        $20,845,000.00      Accept
CREDIT SUISSE SECURITIES (USA) LLC     200013        6/18/2019    7587M0        $16,736,000.00      Accept
CREDIT SUISSE SECURITIES (USA) LLC     200013        6/18/2019    2FDXM0          $764,000.00       Accept
CREDIT SUISSE SECURITIES (USA) LLC     200013        6/18/2019     70F440      $100,658,000.00      Accept
CREDIT SUISSE SECURITIES (USA) LLC     200013        6/18/2019    7PA840        $16,720,000.00      Accept
CREDIT SUISSE SECURITIES (USA) LLC     200013        6/18/2019    70F1K0        $10,031,000.00      Accept
CREDIT SUISSE SECURITIES (USA) LLC     200013        6/18/2019    7572R0        $51,351,000.00      Accept
CREDIT SUISSE SECURITIES USA LLC       200006        6/17/2019    2FDXMD          $877,000.00       Accept
CREDIT SUISSE SECURITIES USA LLC       200006        6/17/2019     QGCY          $1,042,000.00      Accept
CREDIT SUISSE SECURITIES, USA, LLC     200012        6/18/2019     QGLJ         $10,875,000.00      Accept
DEUTSCHE BANK SECURITIES INC.          200020        6/19/2019   9000033010     $11,218,000.00      Accept
MITSUBISHI UFJ TRUST AND BANKING CORP. 200004        6/17/2019   490114-270       $925,000.00       Accept
NEW YORK BRANCH
MITSUBISHI UFJ TRUST AND BANKING CORP. 200004        6/17/2019   448123-228       $225,000.00       Accept
NEW YORK BRANCH
MITSUBISHI UFJ TRUST AND BANKING CORP. 200004        6/17/2019   1231160004       $150,000.00       Accept
NEW YORK BRANCH
MORGAN STANLEY & CO LLC                200005        6/17/2019      B29             $20,000.00      Accept
MORGAN STANLEY & CO. LLC               200011        6/18/2019      002             $42,000.00      Accept
MORGAN STANLEY & CO. LLC               200008        6/17/2019       85          $6,303,000.00      Accept
MORGAN STANLEY & CO. LLC               200008        6/17/2019       67           $815,000.00       Accept
MORGAN STANLEY & CO. LLC               200011        6/18/2019      001             $68,000.00      Accept
MORGAN STANLEY & CO. LLC.              200009        6/18/2019      005          $3,833,600.00      Accept
MORGAN STANLEY & CO. LLC.              200009        6/18/2019      008             $99,000.00      Accept
MORGAN STANLEY & CO. LLC.              200009        6/18/2019      007           $166,400.00       Accept
MORGAN STANLEY PRIVATE BANK NA         200007        6/17/2019       J7          $4,351,000.00      Accept
MORGAN STANLEY PRIVATE BANK, N.A.      200010        6/18/2019      003             $22,000.00      Accept


Thursday, June 20, 2019                                                                                                                     Page 16 of 26


OMNI MANAGEMENT GROUP                                                 Visit us on the Web at www.omnimgt.com                          PHONE: (818) 906-8300
5955 DE SOTO AVENUE, SUITE 100                                         E-Mail: claimsmanager@omnimgt.com                                FAX: (818) 783-2737
WOODLAND HILLS, CA 91367
                                            Case 19-10684-KG         Doc 848         Filed 06/20/19            Page 22 of 57
Debtor: Hexion Holdings LLC, et al.
Case No. 19-10684
Claims Ballot Detail Results
Class 2 - First Lien Notes Claims

                                               Date                         Tabulated                   Opted Out
Creditor                         Ballot #     Received    Acct Number     Voting Amount       Vote      of Release   Comment
STATE STREET BANK & TRUST        200018       6/19/2019    EQ31            $150,000.00       Accept
STATE STREET BANK & TRUST        200025       6/19/2019    2QA7          $3,775,000.00       Accept
STATE STREET BANK & TRUST        200018       6/19/2019     I3BD         $1,821,000.00       Accept
STATE STREET BANK & TRUST        200018       6/19/2019    HG04            $200,000.00       Accept
STATE STREET BANK & TRUST        200018       6/19/2019    HG35             $90,000.00       Accept
STATE STREET BANK & TRUST        200018       6/19/2019     IXFX           $458,000.00       Accept
STATE STREET BANK & TRUST CO.    200015       6/18/2019    HJTH          $1,824,000.00       Accept
STATE STREET BANK & TRUST CO.    200015       6/18/2019    YAQZ            $475,000.00       Accept
STATE STREET BANK & TRUST CO.    200015       6/18/2019    IBRM            $460,000.00       Accept
STATE STREET BANK & TRUST CO.    200015       6/18/2019    VK29            $495,000.00       Accept
STATE STREET BANK & TRUST CO.    200015       6/18/2019    ACQ4            $425,000.00       Accept
STATE STREET BANK & TRUST CO.    200015       6/18/2019    MNA5            $550,000.00       Accept
STATE STREET BANK & TRUST CO.    200015       6/18/2019    HJTM            $666,000.00       Accept
STATE STREET BANK & TRUST CO.    200015       6/18/2019    MJDL            $420,000.00       Accept
STATE STREET BANK & TRUST CO.    200015       6/18/2019     EB6J           $700,000.00       Accept
STATE STREET BANK & TRUST CO.    200024       6/19/2019     FS5A        $16,525,000.00       Accept
STATE STREET BANK & TRUST CO.    200015       6/18/2019    YC4L            $925,000.00       Accept
STATE STREET BANK & TRUST CO.    200015       6/18/2019    ACVR          $1,275,000.00       Accept
STATE STREET BANK & TRUST CO.    200015       6/18/2019    HG04          $1,550,000.00       Accept
STATE STREET BANK & TRUST CO.    200015       6/18/2019    SW7Y            $825,000.00       Accept
STATE STREET BANK & TRUST CO.    200015       6/18/2019    GOLA          $1,995,000.00       Accept
STATE STREET BANK & TRUST CO.    200015       6/18/2019    DLTA         $18,755,000.00       Accept
STATE STREET BANK & TRUST CO.    200015       6/18/2019    PRMO          $4,215,000.00       Accept
STATE STREET BANK & TRUST CO.    200015       6/18/2019    NYF2          $3,473,000.00       Accept
STATE STREET BANK & TRUST CO.    200015       6/18/2019     243N         $2,845,000.00       Accept
STATE STREET BANK & TRUST CO.    200015       6/18/2019    GOLD          $2,393,000.00       Accept


Thursday, June 20, 2019                                                                                                              Page 17 of 26


OMNI MANAGEMENT GROUP                                          Visit us on the Web at www.omnimgt.com                          PHONE: (818) 906-8300
5955 DE SOTO AVENUE, SUITE 100                                  E-Mail: claimsmanager@omnimgt.com                                FAX: (818) 783-2737
WOODLAND HILLS, CA 91367
                                            Case 19-10684-KG         Doc 848         Filed 06/20/19            Page 23 of 57
Debtor: Hexion Holdings LLC, et al.
Case No. 19-10684
Claims Ballot Detail Results
Class 2 - First Lien Notes Claims

                                               Date                         Tabulated                   Opted Out
Creditor                         Ballot #     Received    Acct Number     Voting Amount       Vote      of Release   Comment
STATE STREET BANK & TRUST CO.    200015       6/18/2019     PNAI         $1,375,000.00       Accept
STATE STREET BANK & TRUST CO.    200015       6/18/2019     PII9            $75,000.00       Accept
STATE STREET BANK & TRUST CO.    200015       6/18/2019    MESF            $345,000.00       Accept
STATE STREET BANK & TRUST CO.    200015       6/18/2019     24OF           $235,000.00       Accept
STATE STREET BANK & TRUST CO.    200015       6/18/2019     CFDJ           $200,000.00       Accept
STATE STREET BANK & TRUST CO.    200015       6/18/2019    ACNU            $175,000.00       Accept
STATE STREET BANK & TRUST CO.    200015       6/18/2019    IBRG            $150,000.00       Accept
STATE STREET BANK & TRUST CO.    200015       6/18/2019    YC8U            $100,000.00       Accept
STATE STREET BANK & TRUST CO.    200015       6/18/2019    HG35             $95,000.00       Accept
STATE STREET BANK & TRUST CO.    200015       6/18/2019    NORI             $75,000.00       Accept
STATE STREET BANK & TRUST CO.    200015       6/18/2019    N1W9             $75,000.00       Accept
STATE STREET BANK & TRUST CO.    200015       6/18/2019     IABL            $70,000.00       Accept
STATE STREET BANK & TRUST CO.    200015       6/18/2019     4897            $55,000.00       Accept
STATE STREET BANK & TRUST CO.    200015       6/18/2019    U9RW             $50,000.00       Accept
STATE STREET BANK & TRUST CO.    200015       6/18/2019    N4TW             $25,000.00       Accept
STATE STREET BANK & TRUST CO.    200015       6/18/2019     9678           $100,000.00       Accept
STATE STREET BANK & TRUST CO.    200015       6/18/2019    N3V3             $25,000.00       Accept
STATE STREET BANK & TRUST CO.    200015       6/18/2019     UFCI            $45,000.00       Accept
STATE STREET BANK & TRUST CO.    200015       6/18/2019     PFIE            $50,000.00       Accept
STATE STREET BANK & TRUST CO.    200015       6/18/2019     CIFS         $1,101,000.00       Accept
STATE STREET BANK & TRUST CO.    200015       6/18/2019    N2WV             $25,000.00       Accept
STATESTREET BANK & TRUST         200017       6/19/2019     2217         $2,625,000.00       Accept
STATESTREET BANK & TRUST         200017       6/19/2019     FJ3N         $1,475,000.00       Accept
STATESTREET BANK & TRUST         200017       6/19/2019    IBRX          $1,500,000.00       Accept
STATESTREET BANK & TRUST         200017       6/19/2019     JU71         $1,500,000.00       Accept
STATESTREET BANK & TRUST         200017       6/19/2019    KPCN          $1,520,000.00       Accept


Thursday, June 20, 2019                                                                                                              Page 18 of 26


OMNI MANAGEMENT GROUP                                          Visit us on the Web at www.omnimgt.com                          PHONE: (818) 906-8300
5955 DE SOTO AVENUE, SUITE 100                                  E-Mail: claimsmanager@omnimgt.com                                FAX: (818) 783-2737
WOODLAND HILLS, CA 91367
                                            Case 19-10684-KG         Doc 848         Filed 06/20/19            Page 24 of 57
Debtor: Hexion Holdings LLC, et al.
Case No. 19-10684
Claims Ballot Detail Results
Class 2 - First Lien Notes Claims

                                               Date                         Tabulated                   Opted Out
Creditor                         Ballot #     Received    Acct Number     Voting Amount       Vote      of Release   Comment
STATESTREET BANK & TRUST         200017       6/19/2019     RF06         $1,568,000.00       Accept
STATESTREET BANK & TRUST         200017       6/19/2019    HG04          $1,585,000.00       Accept
STATESTREET BANK & TRUST         200017       6/19/2019    N2WR          $1,820,000.00       Accept
STATESTREET BANK & TRUST         200017       6/19/2019    FH5A          $1,900,000.00       Accept
STATESTREET BANK & TRUST         200017       6/19/2019    FH4A          $2,000,000.00       Accept
STATESTREET BANK & TRUST         200017       6/19/2019    IBRG          $2,180,000.00       Accept
STATESTREET BANK & TRUST         200017       6/19/2019    HJTM          $3,975,000.00       Accept
STATESTREET BANK & TRUST         200017       6/19/2019     PS1F         $2,925,000.00       Accept
STATESTREET BANK & TRUST         200017       6/19/2019    NWAJ          $3,100,000.00       Accept
STATESTREET BANK & TRUST         200017       6/19/2019     PNAI         $2,750,000.00       Accept
STATESTREET BANK & TRUST         200017       6/19/2019     2245         $3,175,000.00       Accept
STATESTREET BANK & TRUST         200017       6/19/2019    Y76G          $4,315,000.00       Accept
STATESTREET BANK & TRUST         200017       6/19/2019    GOLD          $1,474,000.00       Accept
STATESTREET BANK & TRUST         200017       6/19/2019    N0RF          $4,210,000.00       Accept
STATESTREET BANK & TRUST         200017       6/19/2019    NDD0          $1,055,000.00       Accept
STATESTREET BANK & TRUST         200017       6/19/2019    NYF2          $2,730,000.00       Accept
STATESTREET BANK & TRUST         200017       6/19/2019     58DI         $2,060,000.00       Accept
STATESTREET BANK & TRUST         200017       6/19/2019     RF03           $165,000.00       Accept
STATESTREET BANK & TRUST         200017       6/19/2019    MNA5            $500,000.00       Accept
STATESTREET BANK & TRUST         200017       6/19/2019    IABO            $440,000.00       Accept
STATESTREET BANK & TRUST         200017       6/19/2019    GOLA            $440,000.00       Accept
STATESTREET BANK & TRUST         200017       6/19/2019    NGFS            $420,000.00       Accept
STATESTREET BANK & TRUST         200017       6/19/2019     LC4S           $368,000.00       Accept
STATESTREET BANK & TRUST         200017       6/19/2019     CIFS           $282,000.00       Accept
STATESTREET BANK & TRUST         200017       6/19/2019    MJCY          $1,345,000.00       Accept
STATESTREET BANK & TRUST         200017       6/19/2019    FRES            $253,000.00       Accept


Thursday, June 20, 2019                                                                                                              Page 19 of 26


OMNI MANAGEMENT GROUP                                          Visit us on the Web at www.omnimgt.com                          PHONE: (818) 906-8300
5955 DE SOTO AVENUE, SUITE 100                                  E-Mail: claimsmanager@omnimgt.com                                FAX: (818) 783-2737
WOODLAND HILLS, CA 91367
                                            Case 19-10684-KG         Doc 848         Filed 06/20/19            Page 25 of 57
Debtor: Hexion Holdings LLC, et al.
Case No. 19-10684
Claims Ballot Detail Results
Class 2 - First Lien Notes Claims

                                               Date                         Tabulated                   Opted Out
Creditor                         Ballot #     Received    Acct Number     Voting Amount       Vote      of Release   Comment
STATESTREET BANK & TRUST         200017       6/19/2019     22B7           $625,000.00       Accept
STATESTREET BANK & TRUST         200017       6/19/2019    AUUJ            $161,000.00       Accept
STATESTREET BANK & TRUST         200017       6/19/2019    X48E            $100,000.00       Accept
STATESTREET BANK & TRUST         200017       6/19/2019    RFDZ            $100,000.00       Accept
STATESTREET BANK & TRUST         200017       6/19/2019    RFBZ            $100,000.00       Accept
STATESTREET BANK & TRUST         200017       6/19/2019    HJTH             $90,000.00       Accept
STATESTREET BANK & TRUST         200017       6/19/2019     T636            $50,000.00       Accept
STATESTREET BANK & TRUST         200017       6/19/2019    2XNS             $20,000.00       Accept
STATESTREET BANK & TRUST         200017       6/19/2019     UFCJ           $280,000.00       Accept
STATESTREET BANK & TRUST         200017       6/19/2019    FH4B            $900,000.00       Accept
STATESTREET BANK & TRUST         200017       6/19/2019    FEWD          $4,620,000.00       Accept
STATESTREET BANK & TRUST         200017       6/19/2019     IXFX         $1,125,000.00       Accept
STATESTREET BANK & TRUST         200017       6/19/2019     FS3A        $22,200,000.00       Accept
STATESTREET BANK & TRUST         200017       6/19/2019     XIT0         $1,016,000.00       Accept
STATESTREET BANK & TRUST         200017       6/19/2019    MJDL          $1,010,000.00       Accept
STATESTREET BANK & TRUST         200017       6/19/2019    EQ12          $1,010,000.00       Accept
STATESTREET BANK & TRUST         200017       6/19/2019     PP1P         $1,000,000.00       Accept
STATESTREET BANK & TRUST         200017       6/19/2019    MJCA            $600,000.00       Accept
STATESTREET BANK & TRUST         200017       6/19/2019    N3U9            $945,000.00       Accept
STATESTREET BANK & TRUST         200017       6/19/2019    EQD9            $605,000.00       Accept
STATESTREET BANK & TRUST         200017       6/19/2019     4897           $895,000.00       Accept
STATESTREET BANK & TRUST         200017       6/19/2019     IABL           $825,000.00       Accept
STATESTREET BANK & TRUST         200017       6/19/2019     S75H           $800,000.00       Accept
STATESTREET BANK & TRUST         200017       6/19/2019     24FG           $705,000.00       Accept
STATESTREET BANK & TRUST         200017       6/19/2019    U9RW            $660,000.00       Accept
STATESTREET BANK & TRUST         200017       6/19/2019     9678           $625,000.00       Accept


Thursday, June 20, 2019                                                                                                              Page 20 of 26


OMNI MANAGEMENT GROUP                                          Visit us on the Web at www.omnimgt.com                          PHONE: (818) 906-8300
5955 DE SOTO AVENUE, SUITE 100                                  E-Mail: claimsmanager@omnimgt.com                                FAX: (818) 783-2737
WOODLAND HILLS, CA 91367
                                            Case 19-10684-KG         Doc 848         Filed 06/20/19            Page 26 of 57
Debtor: Hexion Holdings LLC, et al.
Case No. 19-10684
Claims Ballot Detail Results
Class 2 - First Lien Notes Claims

                                               Date                         Tabulated                   Opted Out
Creditor                         Ballot #     Received    Acct Number     Voting Amount       Vote      of Release   Comment
STATESTREET BANK & TRUST         200017       6/19/2019    EQ31          $1,391,000.00       Accept
STATESTREET BANK & TRUST         200017       6/19/2019    NCWS          $1,000,000.00       Accept
STATESTREET BANK & TRUST         200017       6/19/2019     I3BD         $5,769,000.00       Accept
STATESTREET BANK & TRUST         200017       6/19/2019    IBRM          $6,915,000.00       Accept
STATESTREET BANK & TRUST         200017       6/19/2019     22J7         $7,250,000.00       Accept
STATESTREET BANK & TRUST         200017       6/19/2019    2HUF          $9,525,000.00       Accept
STATESTREET BANK & TRUST         200017       6/19/2019     IAH3        $10,180,000.00       Accept
STATESTREET BANK & TRUST         200017       6/19/2019    KLSA         $11,000,000.00       Accept
STATESTREET BANK & TRUST         200017       6/19/2019     IAJ0        $14,235,000.00       Accept
STATESTREET BANK & TRUST         200017       6/19/2019    22M5         $25,175,000.00       Accept
STATESTREET BANK & TRUST         200017       6/19/2019     IBRZ        $12,960,000.00       Accept
THE BANK OF NEW YORK MELLON      200026       6/19/2019    891504          $500,000.00       Accept
THE BANK OF NEW YORK MELLON      200026       6/19/2019    416029          $480,000.00       Accept
THE BANK OF NEW YORK MELLON      200026       6/19/2019    665025          $455,000.00       Accept
THE BANK OF NEW YORK MELLON      200026       6/19/2019    706069          $375,000.00       Accept
THE BANK OF NEW YORK MELLON      200026       6/19/2019    659737          $360,000.00       Accept
THE BANK OF NEW YORK MELLON      200026       6/19/2019    832895          $228,601.00       Accept
THE BANK OF NEW YORK MELLON      200026       6/19/2019    824204          $225,000.00       Accept
THE BANK OF NEW YORK MELLON      200026       6/19/2019    310960          $225,000.00       Accept
THE BANK OF NEW YORK MELLON      200026       6/19/2019    483558          $559,000.00       Accept
THE BANK OF NEW YORK MELLON      200026       6/19/2019    664550          $200,000.00       Accept
THE BANK OF NEW YORK MELLON      200026       6/19/2019    425964          $830,000.00       Accept
THE BANK OF NEW YORK MELLON      200026       6/19/2019    563078          $200,000.00       Accept
THE BANK OF NEW YORK MELLON      200026       6/19/2019    559312          $215,000.00       Accept
THE BANK OF NEW YORK MELLON      200026       6/19/2019    665058          $645,000.00       Accept
THE BANK OF NEW YORK MELLON      200026       6/19/2019    924169          $647,000.00       Accept


Thursday, June 20, 2019                                                                                                              Page 21 of 26


OMNI MANAGEMENT GROUP                                          Visit us on the Web at www.omnimgt.com                          PHONE: (818) 906-8300
5955 DE SOTO AVENUE, SUITE 100                                  E-Mail: claimsmanager@omnimgt.com                                FAX: (818) 783-2737
WOODLAND HILLS, CA 91367
                                            Case 19-10684-KG         Doc 848         Filed 06/20/19            Page 27 of 57
Debtor: Hexion Holdings LLC, et al.
Case No. 19-10684
Claims Ballot Detail Results
Class 2 - First Lien Notes Claims

                                               Date                         Tabulated                   Opted Out
Creditor                         Ballot #     Received    Acct Number     Voting Amount       Vote      of Release   Comment
THE BANK OF NEW YORK MELLON      200026       6/19/2019    797767          $185,000.00       Accept
THE BANK OF NEW YORK MELLON      200026       6/19/2019    887906          $817,000.00       Accept
THE BANK OF NEW YORK MELLON      200026       6/19/2019    665200          $135,000.00       Accept
THE BANK OF NEW YORK MELLON      200026       6/19/2019    174791          $888,000.00       Accept
THE BANK OF NEW YORK MELLON      200026       6/19/2019    351182          $945,000.00       Accept
THE BANK OF NEW YORK MELLON      200026       6/19/2019    474480          $965,000.00       Accept
THE BANK OF NEW YORK MELLON      200026       6/19/2019    824327          $999,000.00       Accept
THE BANK OF NEW YORK MELLON      200026       6/19/2019    492444        $1,125,000.00       Accept
THE BANK OF NEW YORK MELLON      200026       6/19/2019    888437        $1,135,000.00       Accept
THE BANK OF NEW YORK MELLON      200026       6/19/2019    989899        $1,369,000.00       Accept
THE BANK OF NEW YORK MELLON      200026       6/19/2019    862518        $1,435,000.00       Accept
THE BANK OF NEW YORK MELLON      200026       6/19/2019    989503        $1,488,000.00       Accept
THE BANK OF NEW YORK MELLON      200026       6/19/2019    793392          $673,000.00       Accept
THE BANK OF NEW YORK MELLON      200026       6/19/2019    793563            $2,000.00       Accept
THE BANK OF NEW YORK MELLON      200026       6/19/2019    397856        $1,620,000.00       Accept
THE BANK OF NEW YORK MELLON      200026       6/19/2019    259812       $20,635,000.00       Accept
THE BANK OF NEW YORK MELLON      200026       6/19/2019    692331        $9,226,000.00       Accept
THE BANK OF NEW YORK MELLON      200026       6/19/2019    157811        $8,130,000.00       Accept
THE BANK OF NEW YORK MELLON      200026       6/19/2019    492448        $5,945,000.00       Accept
THE BANK OF NEW YORK MELLON      200026       6/19/2019    197416        $5,873,000.00       Accept
THE BANK OF NEW YORK MELLON      200026       6/19/2019    696060        $2,849,000.00       Accept
THE BANK OF NEW YORK MELLON      200026       6/19/2019    236468        $2,324,000.00       Accept
THE BANK OF NEW YORK MELLON      200026       6/19/2019    742143        $1,889,000.00       Accept
THE BANK OF NEW YORK MELLON      200026       6/19/2019    342291        $1,879,000.00       Accept
THE BANK OF NEW YORK MELLON      200026       6/19/2019    797805          $145,000.00       Accept
THE BANK OF NEW YORK MELLON      200026       6/19/2019    343130            $1,301.00       Accept


Thursday, June 20, 2019                                                                                                              Page 22 of 26


OMNI MANAGEMENT GROUP                                          Visit us on the Web at www.omnimgt.com                          PHONE: (818) 906-8300
5955 DE SOTO AVENUE, SUITE 100                                  E-Mail: claimsmanager@omnimgt.com                                FAX: (818) 783-2737
WOODLAND HILLS, CA 91367
                                            Case 19-10684-KG         Doc 848         Filed 06/20/19            Page 28 of 57
Debtor: Hexion Holdings LLC, et al.
Case No. 19-10684
Claims Ballot Detail Results
Class 2 - First Lien Notes Claims

                                               Date                         Tabulated                   Opted Out
Creditor                         Ballot #     Received    Acct Number     Voting Amount       Vote      of Release   Comment
THE BANK OF NEW YORK MELLON      200026       6/19/2019    234108           $65,699.00       Accept
THE BANK OF NEW YORK MELLON      200026       6/19/2019    706553          $167,000.00       Accept
THE BANK OF NEW YORK MELLON      200026       6/19/2019    918310          $139,000.00       Accept
THE BANK OF NEW YORK MELLON      200026       6/19/2019    966245          $110,000.00       Accept
THE BANK OF NEW YORK MELLON      200026       6/19/2019    884900           $84,000.00       Accept
THE BANK OF NEW YORK MELLON      200026       6/19/2019    864357        $1,684,000.00       Accept
THE BANK OF NEW YORK MELLON      200026       6/19/2019    664991           $75,000.00       Accept
THE BANK OF NEW YORK MELLON      200026       6/19/2019    989973          $175,000.00       Accept
THE BANK OF NEW YORK MELLON      200026       6/19/2019    966368           $65,000.00       Accept
THE BANK OF NEW YORK MELLON      200026       6/19/2019    794666           $60,000.00       Accept
THE BANK OF NEW YORK MELLON      200026       6/19/2019    157840           $50,000.00       Accept
THE BANK OF NEW YORK MELLON      200026       6/19/2019    794606           $40,000.00       Accept
THE BANK OF NEW YORK MELLON      200026       6/19/2019    966262           $35,000.00       Accept
THE BANK OF NEW YORK MELLON      200026       6/19/2019    331538            $3,339.00       Accept
THE BANK OF NEW YORK/BARCLAYS    200038       6/19/2019     2196         $1,500,000.00       Accept
CAPITAL
THE NORTHERN TRUST COMPANY       200032       6/19/2019   1723765          $200,000.00       Accept
THE NORTHERN TRUST COMPANY       200032       6/19/2019   1740420           $50,000.00       Accept
THE NORTHERN TRUST COMPANY       200027       6/19/2019   1731217        $1,040,000.00       Accept
THE NORTHERN TRUST COMPANY       200032       6/19/2019   1725799          $125,000.00       Accept
THE NORTHERN TRUST COMPANY       200027       6/19/2019   1708933        $1,345,000.00       Accept
THE NORTHERN TRUST COMPANY       200027       6/19/2019   1756574        $1,435,000.00       Accept
THE NORTHERN TRUST COMPANY       200027       6/19/2019   1745261        $1,710,000.00       Accept
THE NORTHERN TRUST COMPANY       200027       6/19/2019   1729569        $1,805,000.00       Accept
THE NORTHERN TRUST COMPANY       200027       6/19/2019   2661258        $2,027,000.00       Accept
THE NORTHERN TRUST COMPANY       200027       6/19/2019   1747311        $3,195,000.00       Accept



Thursday, June 20, 2019                                                                                                              Page 23 of 26


OMNI MANAGEMENT GROUP                                          Visit us on the Web at www.omnimgt.com                          PHONE: (818) 906-8300
5955 DE SOTO AVENUE, SUITE 100                                  E-Mail: claimsmanager@omnimgt.com                                FAX: (818) 783-2737
WOODLAND HILLS, CA 91367
                                            Case 19-10684-KG         Doc 848         Filed 06/20/19            Page 29 of 57
Debtor: Hexion Holdings LLC, et al.
Case No. 19-10684
Claims Ballot Detail Results
Class 2 - First Lien Notes Claims

                                               Date                         Tabulated                   Opted Out
Creditor                         Ballot #     Received    Acct Number     Voting Amount       Vote      of Release   Comment
THE NORTHERN TRUST COMPANY       200027       6/19/2019   1760818        $4,800,000.00       Accept
THE NORTHERN TRUST COMPANY       200032       6/19/2019   1725798            $6,000.00       Accept
THE NORTHERN TRUST COMPANY       200032       6/19/2019   1796863           $10,000.00       Accept
THE NORTHERN TRUST COMPANY       200032       6/19/2019   1757604           $11,000.00       Accept
THE NORTHERN TRUST COMPANY       200032       6/19/2019   1747172           $45,000.00       Accept
THE NORTHERN TRUST COMPANY       200027       6/19/2019   1720746          $935,000.00       Accept
THE NORTHERN TRUST COMPANY       200032       6/19/2019   1759392          $125,000.00       Accept
THE NORTHERN TRUST COMPANY       200032       6/19/2019   1746604        $1,238,000.00       Accept
THE NORTHERN TRUST COMPANY       200032       6/19/2019   1769026        $1,013,000.00       Accept
THE NORTHERN TRUST COMPANY       200032       6/19/2019   1737545          $956,000.00       Accept
THE NORTHERN TRUST COMPANY       200032       6/19/2019   1763386          $900,000.00       Accept
THE NORTHERN TRUST COMPANY       200032       6/19/2019   1769412          $700,000.00       Accept
THE NORTHERN TRUST COMPANY       200032       6/19/2019   1730822           $50,000.00       Accept
THE NORTHERN TRUST COMPANY       200032       6/19/2019   1747312          $325,000.00       Accept
THE NORTHERN TRUST COMPANY       200032       6/19/2019   1732833           $50,000.00       Accept
THE NORTHERN TRUST COMPANY       200032       6/19/2019   1736743           $75,000.00       Accept
THE NORTHERN TRUST COMPANY       200032       6/19/2019   1733104           $75,000.00       Accept
THE NORTHERN TRUST COMPANY       200032       6/19/2019   1731217           $75,000.00       Accept
THE NORTHERN TRUST COMPANY       200032       6/19/2019   1720746           $65,000.00       Accept
THE NORTHERN TRUST COMPANY       200032       6/19/2019   1740750           $50,000.00       Accept
THE NORTHERN TRUST COMPANY       200027       6/19/2019   1769026        $1,004,000.00       Accept
THE NORTHERN TRUST COMPANY       200032       6/19/2019   1749653          $400,000.00       Accept
THE NORTHERN TRUST COMPANY       200027       6/19/2019   2661258          $235,000.00       Accept
THE NORTHERN TRUST COMPANY       200027       6/19/2019   1725798        $1,180,000.00       Accept
THE NORTHERN TRUST COMPANY       200027       6/19/2019   1747172          $840,000.00       Accept
THE NORTHERN TRUST COMPANY       200027       6/19/2019   1752024          $125,000.00       Accept


Thursday, June 20, 2019                                                                                                              Page 24 of 26


OMNI MANAGEMENT GROUP                                          Visit us on the Web at www.omnimgt.com                          PHONE: (818) 906-8300
5955 DE SOTO AVENUE, SUITE 100                                  E-Mail: claimsmanager@omnimgt.com                                FAX: (818) 783-2737
WOODLAND HILLS, CA 91367
                                            Case 19-10684-KG           Doc 848       Filed 06/20/19            Page 30 of 57
Debtor: Hexion Holdings LLC, et al.
Case No. 19-10684
Claims Ballot Detail Results
Class 2 - First Lien Notes Claims

                                               Date                         Tabulated                   Opted Out
Creditor                         Ballot #     Received    Acct Number     Voting Amount       Vote      of Release   Comment
THE NORTHERN TRUST COMPANY       200027       6/19/2019    1796863         $140,000.00       Accept
THE NORTHERN TRUST COMPANY       200027       6/19/2019    4471613         $215,000.00       Accept
THE NORTHERN TRUST COMPANY       200027       6/19/2019    1757604          $21,000.00       Accept
THE NORTHERN TRUST COMPANY       200027       6/19/2019    1733102         $242,000.00       Accept
THE NORTHERN TRUST COMPANY       200027       6/19/2019    1743561         $250,000.00       Accept
THE NORTHERN TRUST COMPANY       200027       6/19/2019    1740422         $285,000.00       Accept
THE NORTHERN TRUST COMPANY       200027       6/19/2019    1750847         $455,000.00       Accept
THE NORTHERN TRUST COMPANY       200027       6/19/2019    1733103         $504,000.00       Accept
THE NORTHERN TRUST COMPANY       200027       6/19/2019    1720182         $520,000.00       Accept
THE NORTHERN TRUST COMPANY       200027       6/19/2019    1737545         $576,000.00       Accept
THE NORTHERN TRUST COMPANY       200027       6/19/2019    1730822         $685,000.00       Accept
THE NORTHERN TRUST COMPANY       200027       6/19/2019    1732882         $770,000.00       Accept
THE NORTHERN TRUST COMPANY       200027       6/19/2019    1714575         $200,000.00       Accept
U.S. BANK, N.A.                  200021       6/19/2019    19-8701       $2,092,000.00       Accept
U.S. BANK, N.A.                  200021       6/19/2019    19-6022         $380,000.00       Accept
U.S. BANK, N.A.                  200021       6/19/2019    19-8066         $225,000.00       Accept
U.S. BANK, N.A.                  200021       6/19/2019    19-9041         $475,000.00       Accept
U.S. BANK, N.A.                  200021       6/19/2019    19-8702         $855,000.00       Accept
U.S. BANK, N.A.                  200021       6/19/2019    19-8047       $1,550,000.00       Accept
U.S. BANK, N.A.                  200021       6/19/2019   171986-503     $2,089,000.00       Accept
U.S. BANK, N.A.                  200021       6/19/2019    19-8725       $5,165,000.00       Accept
U.S. BANK, N.A.                  200021       6/19/2019    19-8724       $9,475,000.00       Accept
U.S. BANK, N.A.                  200023       6/19/2019   171986-503     $1,259,000.00       Accept
U.S. BANK, N.A.                  200023       6/19/2019    19-8701       $2,213,000.00       Accept
U.S. BANK, N.A.                  200021       6/19/2019    19-1597         $105,000.00       Accept
U.S. BANK, N.A.                  200023       6/19/2019    19-8702       $1,604,000.00       Accept


Thursday, June 20, 2019                                                                                                              Page 25 of 26


OMNI MANAGEMENT GROUP                                          Visit us on the Web at www.omnimgt.com                          PHONE: (818) 906-8300
5955 DE SOTO AVENUE, SUITE 100                                  E-Mail: claimsmanager@omnimgt.com                                FAX: (818) 783-2737
WOODLAND HILLS, CA 91367
                                            Case 19-10684-KG            Doc 848       Filed 06/20/19            Page 31 of 57
Debtor: Hexion Holdings LLC, et al.
Case No. 19-10684
Claims Ballot Detail Results
Class 2 - First Lien Notes Claims

                                               Date                          Tabulated                   Opted Out
Creditor                         Ballot #     Received     Acct Number     Voting Amount       Vote      of Release   Comment
U.S.BANK, N.A.                   200022       6/19/2019    191557-203       $900,000.00       Accept
U.S.BANK, N.A.                   200022       6/19/2019    171986-503     $2,790,000.00       Accept
WELLS FARGO BANK NA              200001       6/11/2019      2027-1         $225,000.00       Accept
WELLS FARGO SECURITIES, LLC      200003       6/17/2019   2MAC0115527       $768,000.00       Accept
WELLS FARGO SECURITIES, LLC      200003       6/17/2019   2MAC0115527       $704,000.00       Accept




Thursday, June 20, 2019                                                                                                               Page 26 of 26


OMNI MANAGEMENT GROUP                                           Visit us on the Web at www.omnimgt.com                          PHONE: (818) 906-8300
5955 DE SOTO AVENUE, SUITE 100                                   E-Mail: claimsmanager@omnimgt.com                                FAX: (818) 783-2737
WOODLAND HILLS, CA 91367
Case 19-10684-KG   Doc 848   Filed 06/20/19   Page 32 of 57




                     EXHIBIT B
                                                     Case 19-10684-KG              Doc 848       Filed 06/20/19           Page 33 of 57
Debtor: Hexion Holdings LLC, et al.
Case No. 19-10684
Claims Ballot Detail Results
Class 3 - Junior Notes Claims

Class Summary              Voting Outcome:           Accepted

                                          Total Received               Total Valid              Accepted                 Rejected              Invalid
                             # Votes:               526                       526                    507                       19                   0
                             Vote %:                                                               96.39%                     3.61%
                                   Amt:                            $916,700,000.00       $915,757,000.00              $943,000.00
                                 Amt %:                                                            99.90%                     0.10%




                                                        Date                             Tabulated               Opted Out    Election to
Creditor                                  Ballot #     Received      Acct Number        Vote Amount     Vote     of Release   Participate   Comment
BARCLAYS CAPITAL                          300026       6/19/2019     210-30155           $172,000.00    Accept
BARCLAYS CAPITAL                          300012       6/19/2019     210-30155             $35,000.00   Accept
BARCLAYS CAPITAL                          300012       6/19/2019     210-30155          $2,671,000.00   Accept
BARCLAYS CAPITAL                          300012       6/19/2019     210-30423          $8,345,000.00   Accept
BARCLAYS CAPITAL                          300026       6/19/2019
                                                            SHARES ON LOAN FROM 8455       $14,000.00   Accept
BARCLAY'S CAPITAL                         300022       6/19/2019     220-57290         $38,546,000.00   Accept
BARCLAY'S CAPITAL                         300021       6/19/2019       DPLK              $105,000.00    Accept
BARCLAY'S CAPITAL                         300021       6/19/2019       DPLK             $3,030,000.00   Accept
BARCLAY'S CAPITAL                         300021       6/19/2019       DPLK              $414,000.00    Accept
BNP PARIBAS SECURITY CORP                 300008       6/18/2019     118-03601             $15,000.00   Accept
BNP PARIBAS SECURITY CORP                 300008       6/18/2019     313-02396             $50,000.00   Accept
BNP PARIBAS SECURITY CORP                 300008       6/18/2019     313-02396           $489,000.00    Accept
BNP PARIBAS SECURITY CORP                 300008       6/18/2019     313-02396           $799,000.00    Accept
BNP PARIBAS SECURITY CORP                 300008       6/18/2019     118-03601          $8,016,000.00   Accept
BNP PARIBAS SECURITY CORP                 300008       6/18/2019     118-03601          $1,581,000.00   Accept
BNY MELLON                                300027       6/19/2019      296236            $1,225,000.00   Accept
BNY MELLON                                300028       6/19/2019      739118             $200,000.00    Accept



Thursday, June 20, 2019                                                                                                                                          Page 1 of 25


OMNI MANAGEMENT GROUP                                                      Visit us on the Web at www.omnimgt.com                                        PHONE: (818) 906-8300
5955 DE SOTO AVENUE, SUITE 100                                              E-Mail: claimsmanager@omnimgt.com                                              FAX: (818) 783-2737
WOODLAND HILLS, CA 91367
                                            Case 19-10684-KG             Doc 848       Filed 06/20/19           Page 34 of 57
Debtor: Hexion Holdings LLC, et al.
Case No. 19-10684
Claims Ballot Detail Results
Class 3 - Junior Notes Claims

                                               Date                            Tabulated               Opted Out    Election to
Creditor                         Ballot #     Received     Acct Number        Vote Amount     Vote     of Release   Participate   Comment
BNY MELLON                       300028       6/19/2019      664991            $190,000.00    Accept
BNY MELLON                       300028       6/19/2019      823076            $175,000.00    Accept
BNY MELLON                       300028       6/19/2019      864357              $31,000.00   Accept
BNY MELLON                       300028       6/19/2019      989503              $27,000.00   Accept
BNY MELLON                       300028       6/19/2019      706553              $24,000.00   Accept
BNY MELLON                       300028       6/19/2019      174791              $18,000.00   Accept
BNY MELLON                       300028       6/19/2019      590667            $225,000.00    Accept
BNY MELLON                       300027       6/19/2019      874179           $1,880,000.00   Accept
BNY MELLON                       300029       6/19/2019   G00000823076         $150,000.00    Accept
BNY MELLON                       300027       6/19/2019      298197            $220,000.00    Accept
BNY MELLON                       300027       6/19/2019      299925            $100,000.00    Accept
BNY MELLON                       300029       6/19/2019   G00000534913         $260,000.00    Accept
BNY MELLON                       300029       6/19/2019   G00000989503         $212,000.00    Accept
BNY MELLON                       300029       6/19/2019   G00000864357         $243,000.00    Accept
BNY MELLON                       300027       6/19/2019      296237          $14,340,000.00   Accept
BNY MELLON                       300028       6/19/2019      716189           $3,930,000.00   Accept
BNY MELLON                       300028       6/19/2019      714389            $575,000.00    Accept
BNY MELLON                       300029       6/19/2019   G00000955340           $50,000.00   Accept
BNY MELLON                       300028       6/19/2019      834032            $625,000.00    Accept
BNY MELLON                       300028       6/19/2019      925934            $770,000.00    Accept
BNY MELLON                       300028       6/19/2019      949859           $1,025,000.00   Accept
BNY MELLON                       300028       6/19/2019      939146           $1,250,000.00   Accept
BNY MELLON                       300028       6/19/2019      716195           $1,780,000.00   Accept
BNY MELLON                       300028       6/19/2019      864558            $325,000.00    Accept
BNY MELLON                       300028       6/19/2019      716192           $2,290,000.00   Accept
BNY MELLON                       300028       6/19/2019      706069            $225,000.00    Accept


Thursday, June 20, 2019                                                                                                                             Page 2 of 25


OMNI MANAGEMENT GROUP                                            Visit us on the Web at www.omnimgt.com                                     PHONE: (818) 906-8300
5955 DE SOTO AVENUE, SUITE 100                                    E-Mail: claimsmanager@omnimgt.com                                           FAX: (818) 783-2737
WOODLAND HILLS, CA 91367
                                            Case 19-10684-KG             Doc 848       Filed 06/20/19           Page 35 of 57
Debtor: Hexion Holdings LLC, et al.
Case No. 19-10684
Claims Ballot Detail Results
Class 3 - Junior Notes Claims

                                               Date                            Tabulated               Opted Out    Election to
Creditor                         Ballot #     Received     Acct Number        Vote Amount     Vote     of Release   Participate   Comment
BNY MELLON                       300028       6/19/2019      259812           $4,068,000.00   Accept
BNY MELLON                       300029       6/19/2019   G00000949859           $75,000.00   Accept
BNY MELLON                       300029       6/19/2019   G00000174791         $137,000.00    Accept
BNY MELLON                       300027       6/19/2019      299924            $100,000.00    Accept
BNY MELLON                       300028       6/19/2019      236055            $575,000.00    Accept
BNY MELLON                       300028       6/19/2019      243188            $625,000.00    Accept
BNY MELLON                       300028       6/19/2019      280420            $325,000.00    Accept
BNY MELLON                       300028       6/19/2019      692331           $2,174,000.00   Accept
BNY MELLON                       300029       6/19/2019   G00000939146         $900,000.00    Accept
BNY MELLON                       300031       6/19/2019      174791              $14,000.00   Accept
BNY MELLON                       300031       6/19/2019      989503              $13,000.00   Accept
BNY MELLON                       300029       6/19/2019   G00000706069         $250,000.00    Accept
BNY MELLON                       300029       6/19/2019   G00000259812       $15,319,000.00   Accept
BNY MELLON                       300029       6/19/2019   G00000968010        $2,335,000.00   Accept
BNY MELLON                       300029       6/19/2019   G00000849851        $1,385,000.00   Accept
BNY MELLON                       300029       6/19/2019   G00000243188        $1,325,000.00   Accept
BNY MELLON                       300029       6/19/2019   G00000401910        $1,300,000.00   Accept
BNY MELLON                       300031       6/19/2019      864357              $16,000.00   Accept
BNY MELLON                       300029       6/19/2019   G00000269501        $1,000,000.00   Accept
BNY MELLON                       300030       6/19/2019   G00000664498         $200,000.00    Reject
BNY MELLON                       300029       6/19/2019   G00000236055         $745,000.00    Accept
BNY MELLON                       300029       6/19/2019   G00000714389         $675,000.00    Accept
BNY MELLON                       300029       6/19/2019   G00000502836         $635,000.00    Accept
BNY MELLON                       300029       6/19/2019   G00000832895         $540,000.00    Accept
BNY MELLON                       300029       6/19/2019   G00000516121         $524,000.00    Accept
BNY MELLON                       300029       6/19/2019   G00000864558         $425,000.00    Accept


Thursday, June 20, 2019                                                                                                                             Page 3 of 25


OMNI MANAGEMENT GROUP                                            Visit us on the Web at www.omnimgt.com                                     PHONE: (818) 906-8300
5955 DE SOTO AVENUE, SUITE 100                                    E-Mail: claimsmanager@omnimgt.com                                           FAX: (818) 783-2737
WOODLAND HILLS, CA 91367
                                            Case 19-10684-KG             Doc 848       Filed 06/20/19           Page 36 of 57
Debtor: Hexion Holdings LLC, et al.
Case No. 19-10684
Claims Ballot Detail Results
Class 3 - Junior Notes Claims

                                               Date                            Tabulated               Opted Out    Election to
Creditor                         Ballot #     Received     Acct Number        Vote Amount     Vote     of Release   Participate   Comment
BNY MELLON                       300029       6/19/2019   G00000280420         $375,000.00    Accept
BNY MELLON                       300029       6/19/2019   G00000590667         $350,000.00    Accept
BNY MELLON                       300029       6/19/2019   G00000739118         $300,000.00    Accept
BNY MELLON                       300029       6/19/2019   G00000502790        $1,055,000.00   Accept
BNY MELLON                       300032       6/19/2019      898503               $4,000.00   Accept
BNY MELLON                       300032       6/19/2019      259812            $206,000.00    Accept
BNY MELLON                       300032       6/19/2019      174013            $150,000.00    Accept
BNY MELLON                       300032       6/19/2019      692331              $98,000.00   Accept
BNY MELLON                       300032       6/19/2019      269501           $2,220,000.00   Accept
BNY MELLON                       300029       6/19/2019   G00000692331        $7,265,000.00   Accept
BNY MELLON                       300032       6/19/2019      968010           $2,710,000.00   Accept
BNY MELLON                       300031       6/19/2019      692331            $472,000.00    Accept
BNY MELLON                       300032       6/19/2019      918310              $59,000.00   Accept
BNY MELLON                       300032       6/19/2019      793563            $937,000.00    Accept
BNY MELLON                       300032       6/19/2019      955340            $258,000.00    Accept
BNY MELLON                       300032       6/19/2019      706553              $86,000.00   Accept
BNY MELLON                       300032       6/19/2019      849851           $3,480,000.00   Accept
BNY MELLON                       300032       6/19/2019      864357               $3,000.00   Accept
BNY MELLON                       300032       6/19/2019      174791               $3,000.00   Accept
BNY MELLON                       300031       6/19/2019      968010           $5,525,000.00   Accept
BNY MELLON                       300031       6/19/2019      849851           $2,000,000.00   Accept
BNY MELLON                       300031       6/19/2019      294412           $2,000,000.00   Accept
BNY MELLON                       300031       6/19/2019      259812            $993,000.00    Accept
BNY MELLON                       300031       6/19/2019      269501            $480,000.00    Accept
BNY MELLON                       300032       6/19/2019      502790            $425,000.00    Accept




Thursday, June 20, 2019                                                                                                                             Page 4 of 25


OMNI MANAGEMENT GROUP                                            Visit us on the Web at www.omnimgt.com                                     PHONE: (818) 906-8300
5955 DE SOTO AVENUE, SUITE 100                                    E-Mail: claimsmanager@omnimgt.com                                           FAX: (818) 783-2737
WOODLAND HILLS, CA 91367
                                                  Case 19-10684-KG               Doc 848       Filed 06/20/19           Page 37 of 57
Debtor: Hexion Holdings LLC, et al.
Case No. 19-10684
Claims Ballot Detail Results
Class 3 - Junior Notes Claims

                                                     Date                              Tabulated               Opted Out    Election to
Creditor                               Ballot #     Received       Acct Number        Vote Amount     Vote     of Release   Participate   Comment
BNYMELLON/MELLON TRUST OF NEW          300020       6/19/2019     ACCOUNT 2            $158,000.00    Accept
ENGLAND NA
BNYMELLON/MELLON TRUST OF NEW          300019       6/19/2019     ACCOUNT 2              $53,000.00   Accept
ENGLAND NA
BROADBRIDGE - WILMINGTON TRUST         300044       6/19/2019     093719-005           $560,000.00    Accept
BROADBRIDGE - WILMINGTON TRUST         300044       6/19/2019     021719-003           $710,000.00    Accept
BROADRIDGE - AMERITRADE CLEARING, INC 300046        6/19/2019   872483026000000          $10,000.00   Accept
BROADRIDGE - AMERITRADE CLEARING, INC 300046        6/19/2019   425753081000000          $84,000.00   Accept
BROADRIDGE - APEX CLEARING             300078       6/19/2019 986-31857-17WWW0           $90,000.00   Accept
CORPORATION
BROADRIDGE - BARCLAYS CAPITAL INC 86   300092       6/19/2019   210-30155-139990      $2,671,000.00   Accept
BROADRIDGE - BARCLAYS CAPITAL INC 86   300053       6/19/2019   210-30155-139990       $172,000.00    Accept
BROADRIDGE - BARCLAYS CAPITAL INC 86   300072       6/19/2019   210-30155-139990         $35,000.00   Accept
BROADRIDGE - BARCLAYS CAPITAL INC 86   300040       6/19/2019   210-30155-139990       $449,000.00    Accept
BROADRIDGE - BB&T SECURITIES, LLC      300069       6/19/2019   86063997CT4307            $1,000.00   Accept
BROADRIDGE - BOFA SECURITIES, INC.     300079       6/19/2019   B8016 5HH10287        $6,907,000.00   Accept
BROADRIDGE - BROWN BROTHERS            300055       6/19/2019       6185136            $310,000.00    Accept
HARRIMAN & CO
BROADRIDGE - BROWN BROTHERS            300055       6/19/2019       6185367            $565,000.00    Accept
HARRIMAN & CO
BROADRIDGE - BROWN BROTHERS            300055       6/19/2019       6231997           $1,065,000.00   Accept
HARRIMAN & CO
BROADRIDGE - BROWN BROTHERS            300042       6/19/2019       6185367           $2,055,000.00   Accept
HARRIMAN & CO.
BROADRIDGE - BROWN BROTHERS            300042       6/19/2019       6185136           $1,940,000.00   Accept
HARRIMAN & CO.
BROADRIDGE - BROWN BROTHERS            300076       6/19/2019       6231997            $315,000.00    Accept
HARRIMAN & CO.
BROADRIDGE - BROWN BROTHERS            300076       6/19/2019       6315014            $650,000.00    Accept
HARRIMAN & CO.


Thursday, June 20, 2019                                                                                                                                     Page 5 of 25


OMNI MANAGEMENT GROUP                                                    Visit us on the Web at www.omnimgt.com                                     PHONE: (818) 906-8300
5955 DE SOTO AVENUE, SUITE 100                                            E-Mail: claimsmanager@omnimgt.com                                           FAX: (818) 783-2737
WOODLAND HILLS, CA 91367
                                                Case 19-10684-KG              Doc 848       Filed 06/20/19           Page 38 of 57
Debtor: Hexion Holdings LLC, et al.
Case No. 19-10684
Claims Ballot Detail Results
Class 3 - Junior Notes Claims

                                                   Date                             Tabulated               Opted Out    Election to
Creditor                             Ballot #     Received      Acct Number        Vote Amount     Vote     of Release   Participate   Comment
BROADRIDGE - BROWN BROTHERS          300076       6/19/2019      6185367           $1,120,000.00   Accept
HARRIMAN & CO.
BROADRIDGE - BROWN BROTHERS          300076       6/19/2019      6227029           $8,197,000.00   Accept
HARRIMAN & CO.
BROADRIDGE - CHARLES SCHWAB & CO.,   300059       6/19/2019 080900400390692502V       $10,000.00   Reject
INC
BROADRIDGE - CHARLES SCHWAB & CO.,   300059       6/19/2019 S20000000036795890R        $5,000.00   Accept
INC
BROADRIDGE - CHARLES SCHWAB & CO.,   300059       6/19/2019080800133997190723W        $50,000.00   Accept
INC
BROADRIDGE - CHARLES SCHWAB & CO.,   300080       6/19/2019080800018890086063W        $40,000.00   Accept
INC.
BROADRIDGE - CHARLES SCHWAB & CO.,   300080       6/19/2019080800018890651845W        $50,000.00   Accept
INC.
BROADRIDGE - CHARLES SCHWAB & CO.,   300080       6/19/2019080800018856884529W        $75,000.00   Accept
INC.
BROADRIDGE - CHARLES SCHWAB & CO.,   300080       6/19/2019080800018861378494W        $75,000.00   Accept
INC.
BROADRIDGE - CHARLES SCHWAB & CO.,   300080       6/19/2019080800018866325218W        $35,000.00   Accept
INC.
BROADRIDGE - CHARLES SCHWAB & CO.,   300080       6/19/2019080800018889721286W        $35,000.00   Accept
INC.
BROADRIDGE - CHARLES SCHWAB & CO.,   300080       6/19/2019080800018885939332M        $75,000.00   Accept
INC.
BROADRIDGE - CHARLES SCHWAB & CO.,   300080       6/19/2019080800018841019318W        $35,000.00   Accept
INC.
BROADRIDGE - CHARLES SCHWAB & CO.,   300080       6/19/2019080800018890076755M        $35,000.00   Accept
INC.
BROADRIDGE - CHARLES SCHWAB & CO.,   300080       6/19/2019 80800018846182831W        $75,000.00   Accept
INC.
BROADRIDGE - CHARLES SCHWAB & CO.,   300080       6/19/2019080800018821315163W        $60,000.00   Accept
INC.



Thursday, June 20, 2019                                                                                                                                  Page 6 of 25


OMNI MANAGEMENT GROUP                                                 Visit us on the Web at www.omnimgt.com                                     PHONE: (818) 906-8300
5955 DE SOTO AVENUE, SUITE 100                                         E-Mail: claimsmanager@omnimgt.com                                           FAX: (818) 783-2737
WOODLAND HILLS, CA 91367
                                                Case 19-10684-KG              Doc 848       Filed 06/20/19           Page 39 of 57
Debtor: Hexion Holdings LLC, et al.
Case No. 19-10684
Claims Ballot Detail Results
Class 3 - Junior Notes Claims

                                                   Date                             Tabulated               Opted Out    Election to
Creditor                             Ballot #     Received      Acct Number        Vote Amount     Vote     of Release   Participate   Comment
BROADRIDGE - CHARLES SCHWAB & CO.,   300080       6/19/2019 E90000000023944176R        $5,000.00   Reject
INC.
BROADRIDGE - CHARLES SCHWAB & CO.,   300080       6/19/2019080800018898649649W        $40,000.00   Accept
INC.
BROADRIDGE - CHARLES SCHWAB & CO.,   300080       6/19/2019080800018877206516M        $30,000.00   Accept
INC.
BROADRIDGE - CHARLES SCHWAB & CO.,   300080       6/19/2019080800018889818163W        $40,000.00   Accept
INC.
BROADRIDGE - CHARLES SCHWAB & CO.,   300080       6/19/2019080800018820406269W        $50,000.00   Accept
INC.
BROADRIDGE - CHARLES SCHWAB & CO.,   300080       6/19/2019080800018839555489M        $30,000.00   Accept
INC.
BROADRIDGE - CHARLES SCHWAB & CO.,   300080       6/19/2019080800018850580328W      $100,000.00    Accept
INC.
BROADRIDGE - CHARLES SCHWAB & CO.,   300080       6/19/2019080800018868656461W        $50,000.00   Accept
INC.
BROADRIDGE - CHARLES SCHWAB & CO.,   300080       6/19/2019080800018813383930W      $150,000.00    Accept
INC.
BROADRIDGE - CHARLES SCHWAB & CO.,   300080       6/19/2019080800018849673814W        $25,000.00   Accept
INC.
BROADRIDGE - CHARLES SCHWAB & CO.,   300080       6/19/2019080800018846659877W      $150,000.00    Accept
INC.
BROADRIDGE - CHARLES SCHWAB & CO.,   300080       6/19/2019080800018832955706M      $150,000.00    Accept
INC.
BROADRIDGE - CHARLES SCHWAB & CO.,   300080       6/19/2019080800018813812847M      $150,000.00    Accept
INC.
BROADRIDGE - CHARLES SCHWAB & CO.,   300080       6/19/2019080800018860611467W        $30,000.00   Accept
INC.
BROADRIDGE - CHARLES SCHWAB & CO.,   300080       6/19/2019080800018816959111W        $50,000.00   Accept
INC.
BROADRIDGE - CHARLES SCHWAB & CO.,   300080       6/19/2019080800018820722607W        $25,000.00   Accept
INC.



Thursday, June 20, 2019                                                                                                                                  Page 7 of 25


OMNI MANAGEMENT GROUP                                                 Visit us on the Web at www.omnimgt.com                                     PHONE: (818) 906-8300
5955 DE SOTO AVENUE, SUITE 100                                         E-Mail: claimsmanager@omnimgt.com                                           FAX: (818) 783-2737
WOODLAND HILLS, CA 91367
                                                Case 19-10684-KG              Doc 848       Filed 06/20/19           Page 40 of 57
Debtor: Hexion Holdings LLC, et al.
Case No. 19-10684
Claims Ballot Detail Results
Class 3 - Junior Notes Claims

                                                   Date                             Tabulated               Opted Out    Election to
Creditor                             Ballot #     Received      Acct Number        Vote Amount     Vote     of Release   Participate   Comment
BROADRIDGE - CHARLES SCHWAB & CO.,   300080       6/19/2019080800018841061023W        $50,000.00   Accept
INC.
BROADRIDGE - CHARLES SCHWAB & CO.,   300080       6/19/2019080800018850715692W        $15,000.00   Accept
INC.
BROADRIDGE - CHARLES SCHWAB & CO.,   300080       6/19/2019080800018812003504W        $20,000.00   Accept
INC.
BROADRIDGE - CHARLES SCHWAB & CO.,   300080       6/19/2019080800018821164624W        $20,000.00   Accept
INC.
BROADRIDGE - CHARLES SCHWAB & CO.,   300080       6/19/2019080800018860625454W        $20,000.00   Accept
INC.
BROADRIDGE - CHARLES SCHWAB & CO.,   300080       6/19/2019080800018861729306W        $20,000.00   Accept
INC.
BROADRIDGE - CHARLES SCHWAB & CO.,   300080       6/19/2019 S20000000036795889R       $10,000.00   Accept
INC.
BROADRIDGE - CHARLES SCHWAB & CO.,   300080       6/19/2019080800018816335555W        $25,000.00   Accept
INC.
BROADRIDGE - CHARLES SCHWAB & CO.,   300080       6/19/2019080800018892035763W        $10,000.00   Accept
INC.
BROADRIDGE - CHARLES SCHWAB & CO.,   300080       6/19/2019080800018823834940W        $25,000.00   Accept
INC.
BROADRIDGE - CHARLES SCHWAB & CO.,   300080       6/19/2019080800018827550850W        $25,000.00   Accept
INC.
BROADRIDGE - CHARLES SCHWAB & CO.,   300080       6/19/2019080800018833923669W        $25,000.00   Accept
INC.
BROADRIDGE - CHARLES SCHWAB & CO.,   300080       6/19/2019080800018840560626W        $25,000.00   Accept
INC.
BROADRIDGE - CHARLES SCHWAB & CO.,   300080       6/19/2019080800018841795300W        $25,000.00   Accept
INC.
BROADRIDGE - CHARLES SCHWAB & CO.,   300080       6/19/2019080800018847038599W        $25,000.00   Accept
INC.
BROADRIDGE - CHARLES SCHWAB & CO.,   300080       6/19/2019080800018890877968W        $20,000.00   Accept
INC.



Thursday, June 20, 2019                                                                                                                                  Page 8 of 25


OMNI MANAGEMENT GROUP                                                 Visit us on the Web at www.omnimgt.com                                     PHONE: (818) 906-8300
5955 DE SOTO AVENUE, SUITE 100                                         E-Mail: claimsmanager@omnimgt.com                                           FAX: (818) 783-2737
WOODLAND HILLS, CA 91367
                                                Case 19-10684-KG             Doc 848       Filed 06/20/19           Page 41 of 57
Debtor: Hexion Holdings LLC, et al.
Case No. 19-10684
Claims Ballot Detail Results
Class 3 - Junior Notes Claims

                                                   Date                            Tabulated               Opted Out    Election to
Creditor                             Ballot #     Received     Acct Number        Vote Amount     Vote     of Release   Participate   Comment
BROADRIDGE - CHARLES SCHWAB & CO.,   300080       6/19/2019080800018848520950M       $10,000.00   Accept
INC.
BROADRIDGE - CHARLES SCHWAB & CO.,   300080       6/19/2019080800018850716810W       $35,000.00   Accept
INC.
BROADRIDGE - CHARLES SCHWAB & CO.,   300080       6/19/2019080800018821452393W       $50,000.00   Accept
INC.
BROADRIDGE - CHARLES SCHWAB & CO.,   300080       6/19/2019080800018890161044W       $25,000.00   Accept
INC.
BROADRIDGE - CHARLES SCHWAB & CO.,   300080       6/19/2019080800018858732935W       $25,000.00   Accept
INC.
BROADRIDGE - CHARLES SCHWAB & CO.,   300080       6/19/2019AQ0000000057123895R        $6,000.00   Accept
INC.
BROADRIDGE - CHARLES SCHWAB & CO.,   300080       6/19/2019080800018818258634W       $10,000.00   Accept
INC.
BROADRIDGE - CHARLES SCHWAB & CO.,   300080       6/19/2019080800018821709509W       $15,000.00   Accept
INC.
BROADRIDGE - CHARLES SCHWAB & CO.,   300080       6/19/2019080800018841928096W       $10,000.00   Accept
INC.
BROADRIDGE - CHARLES SCHWAB & CO.,   300080       6/19/2019080800018851089238W       $50,000.00   Accept
INC.
BROADRIDGE - CHARLES SCHWAB & CO.,   300080       6/19/2019080800018860919418W       $10,000.00   Accept
INC.
BROADRIDGE - CHARLES SCHWAB & CO.,   300080       6/19/2019080800018866324158W       $10,000.00   Accept
INC.
BROADRIDGE - CHARLES SCHWAB & CO.,   300080       6/19/2019080800018875442048M       $10,000.00   Accept
INC.
BROADRIDGE - CHARLES SCHWAB & CO.,   300080       6/19/2019080800018875453767M       $10,000.00   Accept
INC.
BROADRIDGE - CHARLES SCHWAB & CO.,   300080       6/19/2019080800018878984531W       $10,000.00   Accept
INC.
BROADRIDGE - CHARLES SCHWAB & CO.,   300080       6/19/2019080800018890313976W       $10,000.00   Accept
INC.



Thursday, June 20, 2019                                                                                                                                 Page 9 of 25


OMNI MANAGEMENT GROUP                                                Visit us on the Web at www.omnimgt.com                                     PHONE: (818) 906-8300
5955 DE SOTO AVENUE, SUITE 100                                        E-Mail: claimsmanager@omnimgt.com                                           FAX: (818) 783-2737
WOODLAND HILLS, CA 91367
                                                 Case 19-10684-KG               Doc 848       Filed 06/20/19           Page 42 of 57
Debtor: Hexion Holdings LLC, et al.
Case No. 19-10684
Claims Ballot Detail Results
Class 3 - Junior Notes Claims

                                                    Date                              Tabulated               Opted Out    Election to
Creditor                              Ballot #     Received       Acct Number        Vote Amount     Vote     of Release   Participate   Comment
BROADRIDGE - CHARLES SCHWAB & CO.,    300080       6/19/2019080800018819353668W         $10,000.00   Accept
INC.
BROADRIDGE - CITIBANK CGMI            300086       6/19/2019 522-990T1-16A2R0        $9,969,000.00   Accept
BROADRIDGE - CITIBANK CGMI            300086       6/19/2019 522-9C950-16A2R0         $935,000.00    Accept
BROADRIDGE - CITIBANK CGMI            300086       6/19/2019 522-90X00-15A2R0       $25,320,000.00   Accept
BROADRIDGE - CITIBANK CGMI            300086       6/19/2019 522-990T2-15A2R0        $3,062,000.00   Accept
BROADRIDGE - CITIBANK CGMI            300086       6/19/2019 522-992V2-18A2R0        $2,294,000.00   Accept
BROADRIDGE - CITIBANK CGMI            300049       6/19/2019 000522-9C950-16A2RO        $65,000.00   Accept
BROADRIDGE - CITIBANK CGMI            300066       6/19/2019 000522-9C950-16A2R0        $13,000.00   Accept
BROADRIDGE - CITIBANK CGMI            300086       6/19/2019 522-98U64-22A2R0        $2,191,000.00   Accept
BROADRIDGE - CITIBANK, NA             300084       6/19/2019       89154B             $200,000.00    Reject
BROADRIDGE - CITIBANK, NA             300084       6/19/2019        204658            $375,000.00    Accept
BROADRIDGE - CITIBANK, NA             300084       6/19/2019       89154A             $100,000.00    Accept
BROADRIDGE - CITIBANK, NA             300094       6/19/2019        215033            $645,000.00    Accept
BROADRIDGE - CITIBANK, NA             300094       6/19/2019        204658            $425,000.00    Accept
BROADRIDGE - DEUTSCHE BANK            300088       6/19/2019   106-71084-219020      $1,038,000.00   Accept
BROADRIDGE - E*TRADE SECURITIES LLC   300087       6/19/2019   633-12272-12ET10          $8,000.00   Accept
BROADRIDGE - E*TRADE SECURITIES LLC   300050       6/19/2019 000560-92590-14BR10      $230,000.00    Accept
BROADRIDGE - E*TRADE SECURITIES LLC   300050       6/19/2019 000353-90071-16ET10        $10,000.00   Accept
BROADRIDGE - E*TRADE SECURITIES LLC   300087       6/19/2019   663-95138-18ET10          $6,000.00   Reject
BROADRIDGE - E*TRADE SECURITIES LLC   300087       6/19/2019   560-92590-14BR10       $150,000.00    Accept
BROADRIDGE - E*TRADE SECURITIES LLC   300087       6/19/2019   556-12453-24BR10         $20,000.00   Accept
BROADRIDGE - E*TRADE SECURITIES LLC   300087       6/19/2019   376-17480-15ET10          $5,000.00   Accept
BROADRIDGE - E*TRADE SECURITIES LLC   300087       6/19/2019   640-37708-18ET10         $10,000.00   Accept
BROADRIDGE - E*TRADE SECURITIES LLC   300087       6/19/2019   395-94569-18ET10         $20,000.00   Accept
BROADRIDGE - E*TRADE SECURITIES LLC   300050       6/19/2019 000556-12453-24BR10         $1,000.00   Accept



Thursday, June 20, 2019                                                                                                                                  Page 10 of 25


OMNI MANAGEMENT GROUP                                                   Visit us on the Web at www.omnimgt.com                                     PHONE: (818) 906-8300
5955 DE SOTO AVENUE, SUITE 100                                           E-Mail: claimsmanager@omnimgt.com                                           FAX: (818) 783-2737
WOODLAND HILLS, CA 91367
                                                 Case 19-10684-KG               Doc 848       Filed 06/20/19           Page 43 of 57
Debtor: Hexion Holdings LLC, et al.
Case No. 19-10684
Claims Ballot Detail Results
Class 3 - Junior Notes Claims

                                                    Date                              Tabulated               Opted Out    Election to
Creditor                              Ballot #     Received       Acct Number        Vote Amount     Vote     of Release   Participate   Comment
BROADRIDGE - E-TRADE SECURITIES LLC   300067       6/19/2019   680-23201-24ET10         $12,000.00   Reject
BROADRIDGE - E-TRADE SECURITIES LLC   300067       6/19/2019   376-17480-15ET10          $2,000.00   Accept
BROADRIDGE - E-TRADE SECURITIES LLC   300067       6/19/2019 560-92590-14BR10           $61,000.00   Accept
BROADRIDGE - GOLDMAN SACHS & CO, LLC 300075        6/19/2019      266168401         $14,460,000.00   Accept
BROADRIDGE - GOLDMAN SACHS & CO, LLC 300075        6/19/2019      270541601          $2,582,000.00   Accept
BROADRIDGE - GOLDMAN SACHS & CO, LLC 300075        6/19/2019     6501069601           $323,000.00    Accept
BROADRIDGE - GOLDMAN SACHS & CO, LLC 300075        6/19/2019      253736301          $4,352,000.00   Accept
BROADRIDGE - GOLDMAN SACHS & CO, LLC 300075        6/19/2019      272117301           $747,000.00    Accept
BROADRIDGE - GOLDMAN SACHS & CO, LLC 300075        6/19/2019      253690201         $13,039,000.00   Accept
BROADRIDGE - GOLDMAN SACHS & CO, LLC 300075        6/19/2019      247765101          $3,695,000.00   Accept
BROADRIDGE - GOLDMAN SACHS & CO, LLC 300075        6/19/2019      232488701         $16,475,000.00   Accept
BROADRIDGE - GOLDMAN SACHS & CO, LLC 300075        6/19/2019      247784201         $16,803,000.00   Accept
BROADRIDGE - GOLDMAN SACHS & CO, LLC 300075        6/19/2019      209321901         $25,053,000.00   Accept
BROADRIDGE - GOLDMAN SACHS & CO, LLC 300075        6/19/2019      208224601         $43,947,000.00   Accept
BROADRIDGE - GOLDMAN SACHS & CO, LLC 300075        6/19/2019      233954701          $5,067,000.00   Accept
BROADRIDGE - GOLDMAN SACHS & CO. LLC 300041        6/19/2019      208224601          $2,150,000.00   Accept
BROADRIDGE - GOLDMAN SACHS & CO. LLC 300041        6/19/2019      247784201           $838,000.00    Accept
BROADRIDGE - GOLDMAN SACHS & CO. LLC 300041        6/19/2019      232488701           $829,000.00    Accept
BROADRIDGE - GOLDMAN SACHS & CO. LLC 300041        6/19/2019      266168401           $735,000.00    Accept
BROADRIDGE - GOLDMAN SACHS & CO. LLC 300041        6/19/2019      233954701           $251,000.00    Accept
BROADRIDGE - GOLDMAN SACHS & CO. LLC 300054        6/19/2019      208224601          $3,361,000.00   Accept
BROADRIDGE - GOLDMAN SACHS & CO. LLC 300041        6/19/2019      272117301             $53,000.00   Accept
BROADRIDGE - GOLDMAN SACHS & CO. LLC 300054        6/19/2019      233954701           $429,000.00    Accept
BROADRIDGE - GOLDMAN SACHS & CO. LLC 300041        6/19/2019     6501069601             $27,000.00   Accept
BROADRIDGE - GOLDMAN SACHS & CO. LLC 300041        6/19/2019      270541601           $128,000.00    Accept
BROADRIDGE - GOLDMAN SACHS & CO. LLC 300054        6/19/2019      270541601           $219,000.00    Accept


Thursday, June 20, 2019                                                                                                                                  Page 11 of 25


OMNI MANAGEMENT GROUP                                                   Visit us on the Web at www.omnimgt.com                                     PHONE: (818) 906-8300
5955 DE SOTO AVENUE, SUITE 100                                           E-Mail: claimsmanager@omnimgt.com                                           FAX: (818) 783-2737
WOODLAND HILLS, CA 91367
                                                   Case 19-10684-KG             Doc 848        Filed 06/20/19           Page 44 of 57
Debtor: Hexion Holdings LLC, et al.
Case No. 19-10684
Claims Ballot Detail Results
Class 3 - Junior Notes Claims

                                                      Date                             Tabulated               Opted Out    Election to
Creditor                                Ballot #     Received     Acct Number         Vote Amount     Vote     of Release   Participate   Comment
BROADRIDGE - GOLDMAN SACHS & CO. LLC 300054          6/19/2019    232488701           $1,511,000.00   Accept
BROADRIDGE - GOLDMAN SACHS & CO. LLC 300054          6/19/2019    272117301              $11,000.00   Accept
BROADRIDGE - GOLDMAN SACHS & CO. LLC 300054          6/19/2019    247784201           $1,526,000.00   Accept
BROADRIDGE - GOLDMAN SACHS & CO. LLC 300054          6/19/2019    6501069601              $6,000.00   Accept
BROADRIDGE - GOLDMAN SACHS & CO. LLC 300054          6/19/2019    266168401           $1,351,000.00   Accept
BROADRIDGE - J P MORGAN                 300091       6/19/2019     2 P 26327           $275,000.00    Accept
BROADRIDGE - J P MORGAN                 300091       6/19/2019     2 P 49540          $1,000,000.00   Accept
BROADRIDGE - J P MORGAN                 300091       6/19/2019     2 P 47644             $25,000.00   Accept
BROADRIDGE - J P MORGAN                 300091       6/19/2019     2 P 48328             $55,000.00   Accept
BROADRIDGE - J P MORGAN                 300091       6/19/2019    2 G 21691A           $200,000.00    Reject
BROADRIDGE - J P MORGAN                 300091       6/19/2019     2 P 74847             $95,000.00   Accept
BROADRIDGE - J P MORGAN                 300091       6/19/2019     2 P 84551             $95,000.00   Accept
BROADRIDGE - J P MORGAN                 300091       6/19/2019     2 P 82619          $2,560,000.00   Accept
BROADRIDGE - J P MORGAN                 300091       6/19/2019     2 P 35191          $1,025,000.00   Accept
BROADRIDGE - J. P. MORGAN SECURITIES    300064       6/19/2019   102381320055         $6,435,000.00   Accept
LLC
BROADRIDGE - J. P. MORGAN SECURITIES    300064       6/19/2019   102408680M3T             $6,000.00   Accept
LLC
BROADRIDGE - J. P. MORGAN SECURITIES    300064       6/19/2019   102389900055            $54,000.00   Accept
LLC
BROADRIDGE - J. P. MORGAN SECURITIES    300064       6/19/2019   102250600M98          $304,000.00    Accept
LLC
BROADRIDGE - J. P. MORGAN SECURITIES    300064       6/19/2019   102463080055             $5,000.00   Accept
LLC
BROADRIDGE - J.P MORGAN                 300052       6/19/2019      49540             $1,450,000.00   Accept
BROADRIDGE - J.P MORGAN                 300052       6/19/2019      84551              $250,000.00    Accept
BROADRIDGE - J.P. MORGAN SECURITIES LLC 300083       6/19/2019   102250600M98        $20,820,000.00   Accept
BROADRIDGE - J.P. MORGAN SECURITIES LLC 300083       6/19/2019   102375220M77          $120,000.00    Accept


Thursday, June 20, 2019                                                                                                                                   Page 12 of 25


OMNI MANAGEMENT GROUP                                                    Visit us on the Web at www.omnimgt.com                                     PHONE: (818) 906-8300
5955 DE SOTO AVENUE, SUITE 100                                            E-Mail: claimsmanager@omnimgt.com                                           FAX: (818) 783-2737
WOODLAND HILLS, CA 91367
                                                   Case 19-10684-KG             Doc 848       Filed 06/20/19           Page 45 of 57
Debtor: Hexion Holdings LLC, et al.
Case No. 19-10684
Claims Ballot Detail Results
Class 3 - Junior Notes Claims

                                                      Date                            Tabulated               Opted Out    Election to
Creditor                                Ballot #     Received     Acct Number        Vote Amount     Vote     of Release   Participate   Comment
BROADRIDGE - J.P. MORGAN SECURITIES LLC 300083       6/19/2019   102463080055         $362,000.00    Accept
BROADRIDGE - J.P. MORGAN SECURITIES LLC 300083       6/19/2019   102408680M3T         $425,000.00    Accept
BROADRIDGE - J.P. MORGAN SECURITIES LLC 300083       6/19/2019   102494880055         $865,000.00    Accept
BROADRIDGE - J.P. MORGAN SECURITIES LLC 300083       6/19/2019   012366040M91        $1,853,000.00   Accept
BROADRIDGE - J.P. MORGAN SECURITIES LLC 300083       6/19/2019   102389900055        $3,707,000.00   Accept
BROADRIDGE - J.P. MORGAN SECURITIES LLC 300083       6/19/2019   102405560055       $11,045,000.00   Accept
BROADRIDGE - J.P. MORGAN SECURITIES LLC 300037       6/19/2019   102540900055        $1,630,000.00   Accept
BROADRIDGE - J.P. MORGAN SECURITIES LLC 300083       6/19/2019   102405520055        $6,070,000.00   Accept
BROADRIDGE - J.P. MORGAN SECURITIES LLC 300037       6/19/2019   102405520055        $4,275,000.00   Accept
BROADRIDGE - J.P. MORGAN SECURITIES LLC 300037       6/19/2019   102463080055           $44,000.00   Accept
BROADRIDGE - J.P. MORGAN SECURITIES LLC 300037       6/19/2019   102389900055         $479,000.00    Accept
BROADRIDGE - J.P. MORGAN SECURITIES LLC 300048       6/19/2019   102463080055           $25,000.00   Accept
BROADRIDGE - J.P. MORGAN SECURITIES LLC 300037       6/19/2019   102364960M91        $7,000,000.00   Accept
BROADRIDGE - J.P. MORGAN SECURITIES LLC 300048       6/19/2019   102408680M3T           $30,000.00   Accept
BROADRIDGE - J.P. MORGAN SECURITIES LLC 300037       6/19/2019   102250600M98        $2,687,000.00   Accept
BROADRIDGE - J.P. MORGAN SECURITIES LLC 300048       6/19/2019   102389900055         $261,000.00    Accept
BROADRIDGE - J.P. MORGAN SECURITIES LLC 300037       6/19/2019   102494880055         $610,000.00    Accept
BROADRIDGE - J.P. MORGAN SECURITIES LLC 300048       6/19/2019   102250600M98        $1,466,000.00   Accept
BROADRIDGE - J.P. MORGAN SECURITIES LLC 300048       6/19/2019   102381320055        $1,633,000.00   Accept
BROADRIDGE - J.P. MORGAN SECURITIES LLC 300037       6/19/2019   102408680M3T           $57,000.00   Accept
BROADRIDGE - J.P. MORGAN SECURITIES LLC 300037       6/19/2019   102405560055        $7,785,000.00   Accept
BROADRIDGE - JP MORGAN CHASE            300038       6/19/2019      EKB31             $150,000.00    Accept
BROADRIDGE - JP MORGAN CHASE            300038       6/19/2019      EIH18             $175,000.00    Accept
BROADRIDGE - JP MORGAN CHASE N.A/CTC    300074       6/19/2019   113420030099         $917,000.00    Accept
BROADRIDGE - JP MORGAN CHASE N.A/CTC    300074       6/19/2019   113809560099         $248,000.00    Accept
BROADRIDGE - JPMORGAN                   300039       6/19/2019      35191             $850,000.00    Accept


Thursday, June 20, 2019                                                                                                                                  Page 13 of 25


OMNI MANAGEMENT GROUP                                                   Visit us on the Web at www.omnimgt.com                                     PHONE: (818) 906-8300
5955 DE SOTO AVENUE, SUITE 100                                           E-Mail: claimsmanager@omnimgt.com                                           FAX: (818) 783-2737
WOODLAND HILLS, CA 91367
                                              Case 19-10684-KG               Doc 848       Filed 06/20/19           Page 46 of 57
Debtor: Hexion Holdings LLC, et al.
Case No. 19-10684
Claims Ballot Detail Results
Class 3 - Junior Notes Claims

                                                 Date                              Tabulated               Opted Out    Election to
Creditor                           Ballot #     Received      Acct Number         Vote Amount     Vote     of Release   Participate   Comment
BROADRIDGE - JPMORGAN              300071       6/19/2019      2 P 84551          $1,895,000.00   Accept
BROADRIDGE - JPMORGAN              300039       6/19/2019       47644                $25,000.00   Accept
BROADRIDGE - JPMORGAN              300071       6/19/2019      2 P 49540          $1,430,000.00   Accept
BROADRIDGE - JPMORGAN CHASE & CO   300034       6/19/2019    113405500099        $16,718,000.00   Accept
BROADRIDGE - JPMORGAN CHASE & CO   300034       6/19/2019   0001536381501        $26,139,000.00   Accept
BROADRIDGE - JPMORGAN CHASE & CO   300034       6/19/2019   00001537580101        $4,230,000.00   Accept
BROADRIDGE - JPMORGAN CHASE & CO   300034       6/19/2019   00001536773301        $1,300,000.00   Accept
BROADRIDGE - MERRILL LYNCH         300062       6/19/2019   L1000 51X50N22           $15,000.00   Reject
BROADRIDGE - MORGAN STANLEY        300056       6/19/2019     518029605            $200,000.00    Accept
BROADRIDGE - MORGAN STANLEY        300043       6/19/2019     263046116              $10,000.00   Reject
BROADRIDGE - MORGAN STANLEY        300093       6/19/2019     257110990               $4,000.00   Reject
BROADRIDGE - NATIONAL FINANCIAL    300051       6/19/2019 G09103598 676790655        $10,000.00   Accept
SERVICES
BROADRIDGE - NATIONAL FINANCIAL    300051       6/19/2019     128675903              $26,000.00   Accept
SERVICES
BROADRIDGE - NATIONAL FINANCIAL    300051       6/19/2019     182834726              $20,000.00   Accept
SERVICES
BROADRIDGE - NATIONAL FINANCIAL    300051       6/19/2019     134412589              $18,000.00   Accept
SERVICES
BROADRIDGE - NATIONAL FINANCIAL    300051       6/19/2019     487096644              $15,000.00   Accept
SERVICES
BROADRIDGE - NATIONAL FINANCIAL    300051       6/19/2019     X27670499               $5,000.00   Reject
SERVICES
BROADRIDGE - NATIONAL FINANCIAL    300051       6/19/2019     121256099              $11,000.00   Accept
SERVICES
BROADRIDGE - NATIONAL FINANCIAL    300051       6/19/2019     X59521752              $10,000.00   Accept
SERVICES
BROADRIDGE - NATIONAL FINANCIAL    300051       6/19/2019     X83466217              $10,000.00   Accept
SERVICES



Thursday, June 20, 2019                                                                                                                               Page 14 of 25


OMNI MANAGEMENT GROUP                                                Visit us on the Web at www.omnimgt.com                                     PHONE: (818) 906-8300
5955 DE SOTO AVENUE, SUITE 100                                        E-Mail: claimsmanager@omnimgt.com                                           FAX: (818) 783-2737
WOODLAND HILLS, CA 91367
                                             Case 19-10684-KG            Doc 848       Filed 06/20/19           Page 47 of 57
Debtor: Hexion Holdings LLC, et al.
Case No. 19-10684
Claims Ballot Detail Results
Class 3 - Junior Notes Claims

                                                Date                           Tabulated               Opted Out    Election to
Creditor                          Ballot #     Received    Acct Number        Vote Amount     Vote     of Release   Participate   Comment
BROADRIDGE - NATIONAL FINANCIAL   300051       6/19/2019   225397319              $5,000.00   Accept
SERVICES
BROADRIDGE - NATIONAL FINANCIAL   300051       6/19/2019   Z75807591             $10,000.00   Accept
SERVICES
BROADRIDGE - NATIONAL FINANCIAL   300090       6/19/2019   217329207             $20,000.00   Accept
SERVICES LLC
BROADRIDGE - NATIONAL FINANCIAL   300070       6/19/2019   230415934              $8,000.00   Accept
SERVICES LLC
BROADRIDGE - NATIONAL FINANCIAL   300090       6/19/2019   220869006              $6,000.00   Reject
SERVICES LLC
BROADRIDGE - NATIONAL FINANCIAL   300090       6/19/2019   218839485           $115,000.00    Accept
SERVICES LLC
BROADRIDGE - NATIONAL FINANCIAL   300090       6/19/2019   X34143820             $34,000.00   Accept
SERVICES LLC
BROADRIDGE - NATIONAL FINANCIAL   300090       6/19/2019   134412589             $30,000.00   Accept
SERVICES LLC
BROADRIDGE - NATIONAL FINANCIAL   300090       6/19/2019   X46947482             $25,000.00   Accept
SERVICES LLC
BROADRIDGE - NATIONAL FINANCIAL   300090       6/19/2019   X43804703             $20,000.00   Accept
SERVICES LLC
BROADRIDGE - NATIONAL FINANCIAL   300090       6/19/2019   X25073610             $20,000.00   Accept
SERVICES LLC
BROADRIDGE - NATIONAL FINANCIAL   300090       6/19/2019   X90652195              $2,000.00   Accept
SERVICES LLC
BROADRIDGE - NATIONAL FINANCIAL   300070       6/19/2019   669102873              $2,000.00   Accept
SERVICES LLC
BROADRIDGE - NATIONAL FINANCIAL   300070       6/19/2019   Z70190829             $15,000.00   Accept
SERVICES LLC
BROADRIDGE - NATIONAL FINANCIAL   300070       6/19/2019   X66833829              $1,000.00   Reject
SERVICES LLC
BROADRIDGE - NATIONAL FINANCIAL   300070       6/19/2019   135565237             $10,000.00   Reject
SERVICES LLC



Thursday, June 20, 2019                                                                                                                           Page 15 of 25


OMNI MANAGEMENT GROUP                                            Visit us on the Web at www.omnimgt.com                                     PHONE: (818) 906-8300
5955 DE SOTO AVENUE, SUITE 100                                    E-Mail: claimsmanager@omnimgt.com                                           FAX: (818) 783-2737
WOODLAND HILLS, CA 91367
                                                 Case 19-10684-KG               Doc 848       Filed 06/20/19           Page 48 of 57
Debtor: Hexion Holdings LLC, et al.
Case No. 19-10684
Claims Ballot Detail Results
Class 3 - Junior Notes Claims

                                                    Date                              Tabulated               Opted Out    Election to
Creditor                              Ballot #     Received       Acct Number        Vote Amount     Vote     of Release   Participate   Comment
BROADRIDGE - NATIONAL FINANCIAL      300090        6/19/2019      230415934              $2,000.00   Accept
SERVICES LLC
BROADRIDGE - NATIONAL FINANCIAL      300090        6/19/2019      113693944             $20,000.00   Accept
SERVICES LLC
BROADRIDGE - NATIONAL FINANCIAL      300090        6/19/2019     X83749687               $4,000.00   Accept
SERVICES LLC
BROADRIDGE - NATIONAL FINANCIAL      300090        6/19/2019      483551546              $5,000.00   Accept
SERVICES LLC
BROADRIDGE - NATIONAL FINANCIAL      300090        6/19/2019      344354040              $5,000.00   Accept
SERVICES LLC
BROADRIDGE - NATIONAL FINANCIAL      300090        6/19/2019      303491527             $10,000.00   Accept
SERVICES LLC
BROADRIDGE - NATIONAL FINANCIAL      300090        6/19/2019     Z71244872              $10,000.00   Accept
SERVICES LLC
BROADRIDGE - NATIONAL FINANCIAL      300090        6/19/2019      230346958             $10,000.00   Accept
SERVICES LLC
BROADRIDGE - NATIONAL FINANCIAL      300090        6/19/2019      344354031             $10,000.00   Accept
SERVICES LLC
BROADRIDGE - PERSHING LLC            300085        6/19/2019     QGZ2020761             $20,000.00   Accept
BROADRIDGE - RAYMOND JAMES &         300089        6/19/2019    734PP9613WI             $20,000.00   Accept
ASSOCIATES, INC.
BROADRIDGE - RBC WEALTH MANAGEMENT 300061          6/19/2019 7H7-03798-10D320         $100,000.00    Accept
BROADRIDGE - RBC WEALTH MANAGEMENT 300047          6/19/2019 0007H7-03798-10D320        $81,000.00   Accept
BROADRIDGE - STIFEL, NICOLAUS &      300063        6/19/2019   78536693RD5601            $3,000.00   Accept
COMPANY, INC.
BROADRIDGE - TD AMERITRADE CLEARING, 300060        6/19/2019
                                                          #MMW942077343#MMW00            $5,000.00   Accept
INC
BROADRIDGE - TD AMERITRADE CLEARING, 300060        6/19/2019   425753081000000          $46,000.00   Accept
INC
BROADRIDGE - TD AMERITRADE CLEARING, 300060        6/19/2019#D1S916040436#D1S02         $10,000.00   Accept
INC



Thursday, June 20, 2019                                                                                                                                  Page 16 of 25


OMNI MANAGEMENT GROUP                                                   Visit us on the Web at www.omnimgt.com                                     PHONE: (818) 906-8300
5955 DE SOTO AVENUE, SUITE 100                                           E-Mail: claimsmanager@omnimgt.com                                           FAX: (818) 783-2737
WOODLAND HILLS, CA 91367
                                                 Case 19-10684-KG            Doc 848       Filed 06/20/19           Page 49 of 57
Debtor: Hexion Holdings LLC, et al.
Case No. 19-10684
Claims Ballot Detail Results
Class 3 - Junior Notes Claims

                                                    Date                           Tabulated               Opted Out    Election to
Creditor                              Ballot #     Received    Acct Number        Vote Amount     Vote     of Release   Participate   Comment
BROADRIDGE - TD AMERITRADE CLEARING, 300081        6/19/2019   240400536             $15,000.00   Accept
INC.
BROADRIDGE - TD AMERITRADE CLEARING, 300081        6/19/2019   430232208             $13,000.00   Reject
INC.
BROADRIDGE - TD AMERITRADE CLEARING, 300081        6/19/2019   423021867              $5,000.00   Reject
INC.
BROADRIDGE - TD AMERITRADE CLEARING, 300081        6/19/2019   422380866              $5,000.00   Reject
INC.
BROADRIDGE - TD AMERITRADE CLEARING, 300081        6/19/2019   426692664           $204,000.00    Accept
INC.
BROADRIDGE - TD AMERITRADE CLEARING, 300081        6/19/2019   425753081           $125,000.00    Accept
INC.
BROADRIDGE - TD AMERITRADE CLEARING, 300081        6/19/2019   920056295           $125,000.00    Accept
INC.
BROADRIDGE - TD AMERITRADE CLEARING, 300081        6/19/2019   941844089           $100,000.00    Accept
INC.
BROADRIDGE - TD AMERITRADE CLEARING, 300081        6/19/2019   929918509             $35,000.00   Accept
INC.
BROADRIDGE - TD AMERITRADE CLEARING, 300081        6/19/2019   941213772             $25,000.00   Accept
INC.
BROADRIDGE - TD AMERITRADE CLEARING, 300081        6/19/2019   427294510             $23,000.00   Accept
INC.
BROADRIDGE - TD AMERITRADE CLEARING, 300081        6/19/2019   922958031             $20,000.00   Accept
INC.
BROADRIDGE - TD AMERITRADE CLEARING, 300081        6/19/2019   869163001             $15,000.00   Accept
INC.
BROADRIDGE - TD AMERITRADE CLEARING, 300081        6/19/2019   885052704             $10,000.00   Accept
INC.
BROADRIDGE - TD AMERITRADE CLEARING, 300081        6/19/2019   866543728              $5,000.00   Accept
INC.
BROADRIDGE - TD AMERITRADE CLEARING, 300081        6/19/2019   240395932              $3,000.00   Accept
INC.



Thursday, June 20, 2019                                                                                                                               Page 17 of 25


OMNI MANAGEMENT GROUP                                                Visit us on the Web at www.omnimgt.com                                     PHONE: (818) 906-8300
5955 DE SOTO AVENUE, SUITE 100                                        E-Mail: claimsmanager@omnimgt.com                                           FAX: (818) 783-2737
WOODLAND HILLS, CA 91367
                                                  Case 19-10684-KG               Doc 848      Filed 06/20/19           Page 50 of 57
Debtor: Hexion Holdings LLC, et al.
Case No. 19-10684
Claims Ballot Detail Results
Class 3 - Junior Notes Claims

                                                     Date                             Tabulated               Opted Out    Election to
Creditor                               Ballot #     Received       Acct Number       Vote Amount     Vote     of Release   Participate   Comment
BROADRIDGE - TD AMERITRADE CLEARING, 300081         6/19/2019     916908513             $20,000.00   Accept
INC.
BROADRIDGE - UBS FINANCIAL SERVICES,   300082       6/19/2019   0000F AE 09674        $230,000.00    Reject
INC.
BROADRIDGE - VANGUARD BROKERAGE        300073       6/19/2019 1 77551563FLRU01          $30,000.00   Accept
SERVICES
BROADRIDGE - VANGUARD BROKERAGE        300068       6/19/2019   23276619C0YU01           $6,000.00   Reject
SERVICES
BROADRIDGE - WELLS FARGO CLEARING      300045       6/19/2019      49314214             $10,000.00   Accept
SERVICES
BROADRIDGE - WELLS FARGO CLEARING      300045       6/19/2019      39927210              $7,000.00   Accept
SERVICES
BROADRIDGE = PERSHING LLC              300065       6/19/2019     PR40059671             $5,000.00   Accept
BROADRIDGE- BROWN BROTHERS             300036       6/19/2019      6315014            $400,000.00    Accept
HARRIMAN & CO.
BROADRIDGE- BROWN BROTHERS             300036       6/19/2019      6227029           $7,725,000.00   Accept
HARRIMAN & CO.
BROADRIDGE- CITIBANK CGMI              300095       6/19/2019 000522-9C950-16A2R0     $121,000.00    Accept
BROADRIDGE- GOLDMAN SACHS & CO. LLC    300035       6/19/2019     208224601          $7,025,000.00   Accept
BROADRIDGE- GOLDMAN SACHS & CO. LLC    300035       6/19/2019     247784201          $2,705,000.00   Accept
BROADRIDGE- GOLDMAN SACHS & CO. LLC    300035       6/19/2019     232488701          $2,671,000.00   Accept
BROADRIDGE- GOLDMAN SACHS & CO. LLC    300035       6/19/2019     266168401          $2,368,000.00   Accept
BROADRIDGE- GOLDMAN SACHS & CO. LLC    300035       6/19/2019     253442801          $2,990,000.00   Accept
BROADRIDGE- GOLDMAN SACHS & CO. LLC    300035       6/19/2019     252635801         $17,010,000.00   Accept
BROADRIDGE- GOLDMAN SACHS & CO. LLC    300035       6/19/2019     272117301             $96,000.00   Accept
BROADRIDGE- GOLDMAN SACHS & CO. LLC    300035       6/19/2019     270541601           $416,000.00    Accept
BROADRIDGE- GOLDMAN SACHS & CO. LLC    300035       6/19/2019     233954701           $815,000.00    Accept
BROADRIDGE- GOLDMAN SACHS & CO. LLC    300035       6/19/2019     6501085206          $888,000.00    Accept




Thursday, June 20, 2019                                                                                                                                  Page 18 of 25


OMNI MANAGEMENT GROUP                                                   Visit us on the Web at www.omnimgt.com                                     PHONE: (818) 906-8300
5955 DE SOTO AVENUE, SUITE 100                                           E-Mail: claimsmanager@omnimgt.com                                           FAX: (818) 783-2737
WOODLAND HILLS, CA 91367
                                                Case 19-10684-KG               Doc 848         Filed 06/20/19           Page 51 of 57
Debtor: Hexion Holdings LLC, et al.
Case No. 19-10684
Claims Ballot Detail Results
Class 3 - Junior Notes Claims

                                                   Date                                Tabulated               Opted Out    Election to
Creditor                             Ballot #     Received      Acct Number           Vote Amount     Vote     of Release   Participate   Comment
BROADRIDGE- GOLDMAN SACHS TRUST      300033       6/19/2019    1536773301             $1,300,000.00   Accept
COMPANY
BROADRIDGE- GOLDMAN SACHS TRUST      300033       6/19/2019    1536381501            $26,139,000.00   Accept
COMPANY
BROADRIDGE- GOLDMAN SACHS TRUST      300033       6/19/2019    1537580101             $4,230,000.00   Accept
COMPANY
BROADRIDGE- WELLS FARGO CLEARING     300058       6/19/2019   0000017504053              $10,000.00   Accept
SERVICES
BROADRIDGE- WELLS FARGO CLEARING     300058       6/19/2019   0000081411593              $35,000.00   Accept
SERVICES
BROADRIDGE- WILMINGTON TRUST         300057       6/19/2019    021719-003              $215,000.00    Accept
BROADRIDGE- WILMINGTON TRUST         300057       6/19/2019    093719-005              $400,000.00    Accept
CREDIT SUISSE SEC (USA) LLC          300006       6/18/2019       QGCJ                $1,027,000.00   Accept
CREDIT SUISSE SECURITIES (USA) LLC   300007       6/18/2019       QGCJ                   $62,000.00   Accept
CREDIT SUISSE SECURITIES (USA) LLC   300007       6/18/2019       QGCJ                 $513,000.00    Accept
INTERACTIVE BROKERS, LLC             300004       6/18/2019     U2523897                  $2,000.00   Accept
MITSUBISHI UFJ TRUST AND BANKING     300001       6/17/2019    1231160004              $325,000.00    Accept
CORP. NEW YORK BRANCH
MITSUBISHI UFJ TRUST AND BANKING     300002       6/17/2019    448123-228              $800,000.00    Accept
CORP. NEW YORK BRANCH
MITSUBISHI UFJ TRUST AND BANKING     300002       6/17/2019    1231160004              $370,000.00    Accept
CORP. NEW YORK BRANCH
MITSUBISHI UFJ TRUST AND BANKING     300002       6/17/2019    4408082-190               $25,000.00   Accept
CORP. NEW YORK BRANCH
MITSUBISHI UFJ TRUST AND BANKING     300001       6/17/2019    490114.-270            $1,225,000.00   Accept
CORP. NEW YORK BRANCH
MITSUBISHI UFJ TRUST AND BANKING     300001       6/17/2019    448123-228              $475,000.00    Accept
CORP. NEW YORK BRANCH
MITSUBISHI UFJ TRUST AND BANKING     300002       6/17/2019    490114-270             $2,150,000.00   Accept
CORP. NEW YORK BRANCH
MORGAN STANLEY & CO LLC              300024       6/19/2019        004                 $282,000.00    Accept


Thursday, June 20, 2019                                                                                                                                   Page 19 of 25


OMNI MANAGEMENT GROUP                                                    Visit us on the Web at www.omnimgt.com                                     PHONE: (818) 906-8300
5955 DE SOTO AVENUE, SUITE 100                                            E-Mail: claimsmanager@omnimgt.com                                           FAX: (818) 783-2737
WOODLAND HILLS, CA 91367
                                              Case 19-10684-KG            Doc 848         Filed 06/20/19           Page 52 of 57
Debtor: Hexion Holdings LLC, et al.
Case No. 19-10684
Claims Ballot Detail Results
Class 3 - Junior Notes Claims

                                                 Date                             Tabulated               Opted Out    Election to
Creditor                           Ballot #     Received    Acct Number          Vote Amount     Vote     of Release   Participate   Comment
MORGAN STANLEY & CO LLC            300024       6/19/2019     006                $3,189,000.00   Accept
MORGAN STANLEY & CO LLC            300024       6/19/2019     001                   $87,000.00   Accept
MORGAN STANLEY & CO LLC            300024       6/19/2019     002                 $443,000.00    Accept
MORGAN STANLEY & CO LLC            300024       6/19/2019     005                $1,000,000.00   Accept
MORGAN STANLEY & CO. LLC           300003       6/18/2019      G6                   $60,800.00   Accept
MORGAN STANLEY & CO. LLC           300003       6/18/2019      Y1                   $25,000.00   Accept
MORGAN STANLEY & CO. LLC           300003       6/18/2019      J0                $1,939,200.00   Accept
MORGAN STANLEY PRIVATE BANK N.A.   300025       6/19/2019     003                $1,404,000.00   Accept
STATE STREET BANK & TRUST CO       300011       6/19/2019     4869               $2,641,000.00   Accept
STATE STREET BANK & TRUST CO       300011       6/19/2019     JV1S               $2,650,000.00   Accept
STATE STREET BANK & TRUST CO       300011       6/19/2019    NGAH                   $75,000.00   Accept
STATE STREET BANK & TRUST CO       300011       6/19/2019    C7KR                $1,910,000.00   Accept
STATE STREET BANK & TRUST CO       300011       6/19/2019     4842                $905,000.00    Accept
STATE STREET BANK & TRUST CO       300011       6/19/2019     3284               $2,115,000.00   Accept
STATE STREET BANK & TRUST CO       300011       6/19/2019     IH33                $836,000.00    Accept
STATE STREET BANK & TRUST CO       300011       6/19/2019     4833              $11,305,000.00   Accept
STATE STREET BANK & TRUST CO       300011       6/19/2019    MJCY                 $265,000.00    Accept
STATE STREET BANK & TRUST CO       300011       6/19/2019    HJTM                   $63,000.00   Accept
STATE STREET BANK & TRUST CO       300011       6/19/2019    IABM                $8,757,000.00   Accept
STATE STREET BANK & TRUST CO.      300009       6/19/2019     PII9                $175,000.00    Accept
STATE STREET BANK & TRUST CO.      300009       6/19/2019     CFDJ                $500,000.00    Accept
STATE STREET BANK & TRUST CO.      300009       6/19/2019    KLSH                $4,908,000.00   Accept
STATE STREET BANK & TRUST CO.      300009       6/19/2019     4842               $7,395,000.00   Accept
STATE STREET BANK & TRUST CO.      300009       6/19/2019     4833              $17,370,000.00   Accept
STATE STREET BANK & TRUST CO.      300009       6/19/2019    IABM               $21,660,000.00   Accept
STATE STREET BANK & TRUST CO.      300009       6/19/2019    KLSA               $47,990,000.00   Accept


Thursday, June 20, 2019                                                                                                                              Page 20 of 25


OMNI MANAGEMENT GROUP                                               Visit us on the Web at www.omnimgt.com                                     PHONE: (818) 906-8300
5955 DE SOTO AVENUE, SUITE 100                                       E-Mail: claimsmanager@omnimgt.com                                           FAX: (818) 783-2737
WOODLAND HILLS, CA 91367
                                            Case 19-10684-KG            Doc 848      Filed 06/20/19           Page 53 of 57
Debtor: Hexion Holdings LLC, et al.
Case No. 19-10684
Claims Ballot Detail Results
Class 3 - Junior Notes Claims

                                               Date                          Tabulated               Opted Out    Election to
Creditor                         Ballot #     Received    Acct Number       Vote Amount     Vote     of Release   Participate   Comment
STATE STREET BANK & TRUST CO.    300009       6/19/2019     4869            $3,190,000.00   Accept
STATE STREET BANK & TRUST CO.    300009       6/19/2019     EB6J            $1,850,000.00   Accept
STATE STREET BANK & TRUST CO.    300009       6/19/2019     PFIE             $150,000.00    Accept
STATE STREET BANK & TRUST CO.    300009       6/19/2019    HJTM              $914,000.00    Accept
STATE STREET BANK & TRUST CO.    300009       6/19/2019    N2WV              $150,000.00    Accept
STATE STREET BANK & TRUST CO.    300009       6/19/2019     3284             $465,000.00    Accept
STATE STREET BANK & TRUST CO.    300009       6/19/2019    N1W9              $400,000.00    Accept
STATE STREET BANK & TRUST CO.    300009       6/19/2019    ACNU              $300,000.00    Accept
STATE STREET BANK & TRUST CO.    300009       6/19/2019     N0RI             $275,000.00    Accept
STATE STREET BANK & TRUST CO.    300009       6/19/2019    NGAH              $250,000.00    Accept
STATE STREET BANK & TRUST CO.    300009       6/19/2019    ACVR              $200,000.00    Accept
STATE STREET BANK & TRUST CO.    300009       6/19/2019    ACQ4                $50,000.00   Accept
STATE STREET BANK & TRUST CO.    300009       6/19/2019    MJCY              $170,000.00    Accept
STATE STREET BANK & TRUST CO.    300009       6/19/2019    SW7Y             $1,095,000.00   Accept
STATE STREET BANK & TRUST CO.    300005       6/18/2019    AUUJ                $59,000.00   Accept
STATE STREET BANK & TRUST CO.    300005       6/18/2019     IXFX             $323,000.00    Accept
STATE STREET BANK & TRUST CO.    300005       6/18/2019    EQ31              $305,000.00    Accept
STATE STREET BANK & TRUST CO.    300005       6/18/2019    NORI              $275,000.00    Accept
STATE STREET BANK & TRUST CO.    300005       6/18/2019    MNA5              $275,000.00    Accept
STATE STREET BANK & TRUST CO.    300005       6/18/2019    ACQ4              $275,000.00    Accept
STATE STREET BANK & TRUST CO.    300009       6/19/2019    N3V3                $75,000.00   Accept
STATE STREET BANK & TRUST CO.    300005       6/18/2019    ACNU              $200,000.00    Accept
STATE STREET BANK & TRUST CO.    300005       6/18/2019    YAQZ              $505,000.00    Accept
STATE STREET BANK & TRUST CO.    300005       6/18/2019     PFIE             $150,000.00    Accept
STATE STREET BANK & TRUST CO.    300005       6/18/2019    N2WV              $150,000.00    Accept
STATE STREET BANK & TRUST CO.    300005       6/18/2019    N4TW              $125,000.00    Accept


Thursday, June 20, 2019                                                                                                                         Page 21 of 25


OMNI MANAGEMENT GROUP                                          Visit us on the Web at www.omnimgt.com                                     PHONE: (818) 906-8300
5955 DE SOTO AVENUE, SUITE 100                                  E-Mail: claimsmanager@omnimgt.com                                           FAX: (818) 783-2737
WOODLAND HILLS, CA 91367
                                            Case 19-10684-KG            Doc 848      Filed 06/20/19           Page 54 of 57
Debtor: Hexion Holdings LLC, et al.
Case No. 19-10684
Claims Ballot Detail Results
Class 3 - Junior Notes Claims

                                               Date                          Tabulated               Opted Out    Election to
Creditor                         Ballot #     Received    Acct Number       Vote Amount     Vote     of Release   Participate   Comment
STATE STREET BANK & TRUST CO.    300005       6/18/2019    HJTM              $118,000.00    Accept
STATE STREET BANK & TRUST CO.    300005       6/18/2019    PRUQ              $115,000.00    Accept
STATE STREET BANK & TRUST CO.    300005       6/18/2019     PII9             $100,000.00    Accept
STATE STREET BANK & TRUST CO.    300005       6/18/2019     CFDJ             $225,000.00    Accept
STATE STREET BANK & TRUST CO.    300005       6/18/2019     ID7U            $3,422,000.00   Accept
STATE STREET BANK & TRUST CO.    300009       6/19/2019    N4TW              $100,000.00    Accept
STATE STREET BANK & TRUST CO.    300009       6/19/2019     601E               $85,000.00   Accept
STATE STREET BANK & TRUST CO.    300009       6/19/2019    S2LA                $50,000.00   Accept
STATE STREET BANK & TRUST CO.    300005       6/18/2019    N3V3                $75,000.00   Accept
STATE STREET BANK & TRUST CO.    300009       6/19/2019    MMHF             $4,105,000.00   Accept
STATE STREET BANK & TRUST CO.    300005       6/18/2019    VK29              $395,000.00    Accept
STATE STREET BANK & TRUST CO.    300005       6/18/2019    DLTA             $4,415,000.00   Accept
STATE STREET BANK & TRUST CO.    300005       6/18/2019    N1W9              $425,000.00    Accept
STATE STREET BANK & TRUST CO.    300005       6/18/2019     I3BD            $1,781,000.00   Accept
STATE STREET BANK & TRUST CO.    300005       6/18/2019    SW7Y             $1,500,000.00   Accept
STATE STREET BANK & TRUST CO.    300005       6/18/2019    ACVR             $1,425,000.00   Accept
STATE STREET BANK & TRUST CO.    300005       6/18/2019     EB6J            $1,275,000.00   Accept
STATE STREET BANK & TRUST CO.    300005       6/18/2019    S2LA              $850,000.00    Accept
STATE STREET BANK & TRUST CO.    300009       6/19/2019     IH33             $135,000.00    Accept
STATE STREET BANK & TRUST CO.    300005       6/18/2019    PRM0             $7,720,000.00   Accept
STREET BANK & TRUST CO.          300010       6/19/2019     JV1S            $2,800,000.00   Accept
STREET BANK & TRUST CO.          300010       6/19/2019     4842            $5,240,000.00   Accept
STREET BANK & TRUST CO.          300010       6/19/2019    HJTM                $13,000.00   Accept
STREET BANK & TRUST CO.          300010       6/19/2019     601E            $2,450,000.00   Accept
STREET BANK & TRUST CO.          300010       6/19/2019    IABM            $26,164,000.00   Accept
STREET BANK & TRUST CO.          300010       6/19/2019     I3BD            $4,886,000.00   Accept


Thursday, June 20, 2019                                                                                                                         Page 22 of 25


OMNI MANAGEMENT GROUP                                          Visit us on the Web at www.omnimgt.com                                     PHONE: (818) 906-8300
5955 DE SOTO AVENUE, SUITE 100                                  E-Mail: claimsmanager@omnimgt.com                                           FAX: (818) 783-2737
WOODLAND HILLS, CA 91367
                                            Case 19-10684-KG            Doc 848      Filed 06/20/19           Page 55 of 57
Debtor: Hexion Holdings LLC, et al.
Case No. 19-10684
Claims Ballot Detail Results
Class 3 - Junior Notes Claims

                                               Date                          Tabulated               Opted Out    Election to
Creditor                         Ballot #     Received    Acct Number       Vote Amount     Vote     of Release   Participate   Comment
STREET BANK & TRUST CO.          300010       6/19/2019     ID7U            $2,860,000.00   Accept
STREET BANK & TRUST CO.          300010       6/19/2019     4869            $2,564,000.00   Accept
STREET BANK & TRUST CO.          300010       6/19/2019     IH33            $1,000,000.00   Accept
STREET BANK & TRUST CO.          300010       6/19/2019     IXFX             $682,000.00    Accept
STREET BANK & TRUST CO.          300010       6/19/2019    MJCY              $660,000.00    Accept
STREET BANK & TRUST CO.          300010       6/19/2019    EQ31              $637,000.00    Accept
STREET BANK & TRUST CO.          300010       6/19/2019     4885             $310,000.00    Accept
STREET BANK & TRUST CO.          300010       6/19/2019    C7KR              $899,000.00    Accept
STREET BANK & TRUST CO.          300010       6/19/2019    AUUJ              $124,000.00    Accept
STREET BANK & TRUST CO.          300010       6/19/2019     4833           $33,969,000.00   Accept
STREET BANK & TRUST CO.          300010       6/19/2019     3284             $220,000.00    Accept
THE NORTHERN TRUST COMPANY       300018       6/19/2019   17-25281           $335,000.00    Accept
THE NORTHERN TRUST COMPANY       300023       6/19/2019   1740420              $75,000.00   Accept
THE NORTHERN TRUST COMPANY       300023       6/19/2019   1733104              $75,000.00   Accept
THE NORTHERN TRUST COMPANY       300023       6/19/2019   1749653              $50,000.00   Accept
THE NORTHERN TRUST COMPANY       300023       6/19/2019   1747312              $50,000.00   Accept
THE NORTHERN TRUST COMPANY       300018       6/19/2019   17-28818          $1,700,000.00   Accept
THE NORTHERN TRUST COMPANY       300018       6/19/2019   17-50847           $465,000.00    Accept
THE NORTHERN TRUST COMPANY       300018       6/19/2019   17-29024           $275,000.00    Accept
THE NORTHERN TRUST COMPANY       300023       6/19/2019   1740750              $75,000.00   Accept
THE NORTHERN TRUST COMPANY       300023       6/19/2019   1725799            $500,000.00    Accept
THE NORTHERN TRUST COMPANY       300018       6/19/2019   17-39082           $655,000.00    Accept
THE NORTHERN TRUST COMPANY       300023       6/19/2019   1750847              $75,000.00   Accept
THE NORTHERN TRUST COMPANY       300023       6/19/2019   1759392            $125,000.00    Accept
THE NORTHERN TRUST COMPANY       300023       6/19/2019   1732833            $150,000.00    Accept
THE NORTHERN TRUST COMPANY       300023       6/19/2019   1736743            $175,000.00    Accept


Thursday, June 20, 2019                                                                                                                         Page 23 of 25


OMNI MANAGEMENT GROUP                                          Visit us on the Web at www.omnimgt.com                                     PHONE: (818) 906-8300
5955 DE SOTO AVENUE, SUITE 100                                  E-Mail: claimsmanager@omnimgt.com                                           FAX: (818) 783-2737
WOODLAND HILLS, CA 91367
                                            Case 19-10684-KG            Doc 848      Filed 06/20/19           Page 56 of 57
Debtor: Hexion Holdings LLC, et al.
Case No. 19-10684
Claims Ballot Detail Results
Class 3 - Junior Notes Claims

                                               Date                          Tabulated               Opted Out    Election to
Creditor                         Ballot #     Received    Acct Number       Vote Amount     Vote     of Release   Participate   Comment
THE NORTHERN TRUST COMPANY       300023       6/19/2019   1732882            $275,000.00    Accept
THE NORTHERN TRUST COMPANY       300023       6/19/2019   1739082            $315,000.00    Accept
THE NORTHERN TRUST COMPANY       300018       6/19/2019   17-51938             $90,000.00   Accept
THE NORTHERN TRUST COMPANY       300023       6/19/2019   1798093            $475,000.00    Accept
THE NORTHERN TRUST COMPANY       300016       6/19/2018   1725799            $400,000.00    Accept
THE NORTHERN TRUST COMPANY       300023       6/19/2019   1729024            $665,000.00    Accept
THE NORTHERN TRUST COMPANY       300023       6/19/2019   1769412            $850,000.00    Accept
THE NORTHERN TRUST COMPANY       300023       6/19/2019   1725281            $925,000.00    Accept
THE NORTHERN TRUST COMPANY       300023       6/19/2019   1728818           $1,380,000.00   Accept
THE NORTHERN TRUST COMPANY       300023       6/19/2019   1723765            $425,000.00    Accept
THE NORTHERN TRUST COMPANY       300016       6/19/2018   1732833            $150,000.00    Accept
THE NORTHERN TRUST COMPANY       300015       6/19/2019   17-51938             $90,000.00   Accept
THE NORTHERN TRUST COMPANY       300015       6/19/2019   17-29024           $275,000.00    Accept
THE NORTHERN TRUST COMPANY       300015       6/19/2019   17-25281           $335,000.00    Accept
THE NORTHERN TRUST COMPANY       300015       6/19/2019   17-50847           $465,000.00    Accept
THE NORTHERN TRUST COMPANY       300015       6/19/2019   17-39082           $655,000.00    Accept
THE NORTHERN TRUST COMPANY       300015       6/19/2019   17-28818          $1,700,000.00   Accept
THE NORTHERN TRUST COMPANY       300016       6/19/2018   1733102              $49,000.00   Accept
THE NORTHERN TRUST COMPANY       300016       6/19/2018   1733104              $50,000.00   Accept
THE NORTHERN TRUST COMPANY       300016       6/19/2018    172365            $475,000.00    Accept
THE NORTHERN TRUST COMPANY       300016       6/19/2018   4471613              $84,000.00   Accept
THE NORTHERN TRUST COMPANY       300017       6/19/2019   17-28818          $1,700,000.00   Accept
THE NORTHERN TRUST COMPANY       300016       6/19/2018   1759392            $175,000.00    Accept
THE NORTHERN TRUST COMPANY       300016       6/19/2018   1740750            $275,000.00    Accept
THE NORTHERN TRUST COMPANY       300016       6/19/2018   1747312            $275,000.00    Accept
THE NORTHERN TRUST COMPANY       300016       6/19/2018   1749653            $350,000.00    Accept


Thursday, June 20, 2019                                                                                                                         Page 24 of 25


OMNI MANAGEMENT GROUP                                          Visit us on the Web at www.omnimgt.com                                     PHONE: (818) 906-8300
5955 DE SOTO AVENUE, SUITE 100                                  E-Mail: claimsmanager@omnimgt.com                                           FAX: (818) 783-2737
WOODLAND HILLS, CA 91367
                                            Case 19-10684-KG            Doc 848       Filed 06/20/19           Page 57 of 57
Debtor: Hexion Holdings LLC, et al.
Case No. 19-10684
Claims Ballot Detail Results
Class 3 - Junior Notes Claims

                                               Date                           Tabulated               Opted Out    Election to
Creditor                         Ballot #     Received    Acct Number        Vote Amount     Vote     of Release   Participate   Comment
THE NORTHERN TRUST COMPANY       300016       6/19/2018    2661258            $456,000.00    Accept
THE NORTHERN TRUST COMPANY       300016       6/19/2018    1769412            $850,000.00    Accept
THE NORTHERN TRUST COMPANY       300017       6/19/2019   17-51938              $90,000.00   Accept
THE NORTHERN TRUST COMPANY       300017       6/19/2019   17-29024            $275,000.00    Accept
THE NORTHERN TRUST COMPANY       300017       6/19/2019   17-25281            $335,000.00    Accept
THE NORTHERN TRUST COMPANY       300017       6/19/2019   17-50847            $465,000.00    Accept
THE NORTHERN TRUST COMPANY       300017       6/19/2019   17-39082            $655,000.00    Accept
THE NORTHERN TRUST COMPANY       300016       6/19/2018    1740420              $75,000.00   Accept
U.S. BANK, N.A.                  300014       6/19/2019    19-6022            $400,000.00    Accept
U.S. BANK, N.A.                  300013       6/19/2019   11062-00-J          $300,000.00    Accept




Thursday, June 20, 2019                                                                                                                          Page 25 of 25


OMNI MANAGEMENT GROUP                                           Visit us on the Web at www.omnimgt.com                                     PHONE: (818) 906-8300
5955 DE SOTO AVENUE, SUITE 100                                   E-Mail: claimsmanager@omnimgt.com                                           FAX: (818) 783-2737
WOODLAND HILLS, CA 91367
